Exhibit 10.2

 

LEASE AGREEMENT

 

Between

 

AZURE 14TH STREET CORPORATION

a Delaware Corporation,

as Landlord

 

and

 

BOWNE GLOBAL SOLUTIONS II, INC.

a New York Corporation,

as Tenant



--------------------------------------------------------------------------------

OFFICE LEASE REFERENCE PAGE

 

BUILDING:

  

1101 14th Street, N.W.

Washington, D.C.

LANDLORD:

  

AZURE 14TH STREET CORPORATION, a

Delaware Corporation

LANDLORD’S ADDRESS:

  

c/o American Realty Advisors

801 North Brand Boulevard, Suite 800

Glendale, CA 91203

Attention: Stanley Iezman

LEASE REFERENCE DATE:

   June 14, 2004

TENANT:

   Bowne Global Solutions II, Inc., a New York corporation

TENANT’S ADDRESS:

(a) As of the beginning of the Term:

   Premises

With a copy to:

  

Bowne Global Solutions II, Inc.

132 West 31st Street, 12th Floor

New York, NY 10001

Attention: Chief Financial Officer

    

With a copy to: Bowne & Co., Inc.

345 Hudson Street

New York, NY 10014

Attention: General Counsel

(b) Prior to beginning of Term (if different):

   N/A

PREMISES IDENTIFICATION:

   Suite Number 200, which contains 7,153 rentable square feet and Suite Number
250, which contains 3,422 rentable square feet, both of which are on the 2nd
Floor (for outline of Premises see Exhibit A)

PREMISES RENTABLE AREA:

   10, 575 Square Feet

SCHEDULED COMMENCEMENT DATE:

   August 1, 2004

TERMINATION DATE:

   October 31, 2011

 

- i -



--------------------------------------------------------------------------------

TERM OF LEASE:

   Approximately seven (7) years, three (3) months and zero (0) days beginning
on the Commencement Date and ending on the Termination Date (unless sooner
terminated pursuant to the Lease)

 

ANNUAL RENT:

(Article 3):

 

FOR SUITE NUMBER 200:

 

Months

--------------------------------------------------------------------------------

   Annual Rent PSF


--------------------------------------------------------------------------------

   Monthly Installment


--------------------------------------------------------------------------------

8/1/04-10/31/04

   $ 30.99    $ 18,474.67

11/1/04-10/31/05

   $ 31.77    $ 18,936.54

11/1/05-10/31/06

   $ 32.56    $ 19,409.95

11/1/06-10/31/07

   $ 34.56    $ 20,602.12

11/1/07-10/31/08

   $ 35.43    $ 21,117.17

11/1/08-10/31/09

   $ 36.31    $ 21,645.10

11/1/09-10/31/10

   $ 37.22    $ 22,186.23

11/1/10-10/31/11

   $ 38.15    $ 22,740.89

 

FOR SUITE NUMBER 250:

 

Months

--------------------------------------------------------------------------------

   Annual Rent PSF


--------------------------------------------------------------------------------

   Monthly Installment


--------------------------------------------------------------------------------

8/1/04-10/31/05

   $ 31.50    $ 8,982.75

11/1/05-10/31/06

   $ 32.28    $ 9,205.18

11/1/06-10/31/07

   $ 33.08    $ 9,433.31

11/1/07-10/31/08

   $ 33.90    $ 9,667.15

11/1/08-10/31/09

   $ 34.75    $ 9,909.54

11/1/09-10/31/10

   $ 36.75    $ 10,479.88

11/1/10-10/31/11

   $ 37.66    $ 10,739.38

 

- ii -



--------------------------------------------------------------------------------

CONDITIONAL RENT:    Provided that Tenant has faithfully performed all of the
terms and conditions of the Lease, Landlord agrees to abate Tenant’s obligation
to pay Base Rent on the Premises for the months of August, September and
October, 2004 (the “Conditional Rent”). Notwithstanding the foregoing, however,
during such abatement period, Tenant shall still be responsible for the payment
of all other sums due under the Lease. If an Event of Default occurs at any time
during the term of the Lease, in addition to any other remedies to which
Landlord may be entitled, Landlord shall be entitled to recover the Conditional
Rent (i.e., the amount of the Conditional Rent shall not be deemed to have been
abated, but shall become immediately due and payable as unpaid Rent earned, but
due at the time of such Event of Default). BASE YEAR:    Suite Number 200 - 2001
     Suite Number 250 – 2004 TOTAL SQUARE FOOTAGE OF BUILDING
FOR DIRECT EXPENSE PASTHROUGHS:    114,941 TENANT’S PROPORTIONAL SHARE FOR
DIRECT EXPENSE PASS-THROUGHS:    Suite Number 200 – 6.28%      Suite Number 250
– 2.92% TOTAL SQUARE FOOTAGE OF BUILDING FOR TAXES PASS-THROUGHS:    120,325
TENANT’S PROPORTIONAL SHARE FOR TAXES PASS-THROUGHS:    Suite Number 200 – 5.10%
     Suite Number 250 – 3.69% ASSIGNMENT/SUBLETTING FEE:    $1,000 BUSINESS
HOURS    Monday – Friday, 8:00 a.m. – 6:00 p.m.      Saturday, 9:00 a.m. – 1:00
p.m.

 

- iii -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

1.

   USE AND RESTRICTIONS ON USE    1

2.

   TERM    2

3.

   RENT    3

4.

   RENT ADJUSTMENTS    3

5.

   SECURITY DEPOSIT    7

6.

   ALTERATIONS    7

7.

   REPAIR    9

8.

   LIENS    11

9.

   ASSIGNMENT AND SUBLETTING    11

10.

   INDEMNIFICATION    14

11.

   INSURANCE    15

12.

   WAIVER OF SUBROGATION    15

13.

   SERVICES AND UTILITIES    16

14.

   HOLDING OVER    18

15.

   SUBORDINATION    18

16.

   RULES AND REGULATIONS    18

17.

   REENTRY BY LANDLORD    19

18.

   DEFAULT    20

19.

   REMEDIES    21

20.

   TENANT’S BANKRUPTCY OR INSOLVENCY    24

21.

   QUIET ENJOYMENT    25

22.

   DAMAGE BY FIRE, ETC.    25

23.

   EMINENT DOMAIN    26

24.

   SALE BY LANDLORD    27

25.

   ESTOPPEL CERTIFICATES    27

26.

   SURRENDER OF PREMISES    27

27.

   NOTICES    28

28.

   TAXES PAYABLE BY TENANT    28

29.

   RELOCATION OF TENANT    29

30.

   DEFINED TERMS AND HEADINGS    29

 

-i-



--------------------------------------------------------------------------------

31.

   TENANT’S AUTHORITY    29

32.

   COMMISSIONS    30

33.

   TIME AND APPLICABLE LAW    30

34.

   SUCCESSORS AND ASSIGNS    30

35.

   ENTIRE AGREEMENT    30

36.

   EXAMINATION NOT OPTION    30

37.

   RECORDATION    30

38.

   CONDITION OF PREMISES    31

39.

   PARKING    31

40.

   [INTENTIONALLY DELETED]    31

41.

   RENEWAL OPTION    31

42.

   LIMITATION OF LANDLORD’S LIABILITY    32

43.

   EARLY TERMINATION    33

44.

   ERISA    33

 

-ii-



--------------------------------------------------------------------------------

LEASE

 

By this Lease Landlord leases to Tenant and Tenant leases from Landlord the
Premises in the Building as set forth and described on the Reference Page. The
Reference Page, including all terms defined thereon, is incorporated as part of
this Lease.

 

1. USE AND RESTRICTIONS ON USE.

 

1.1 The Premises are to be used solely for general office purposes. Tenant shall
not do or permit anything to be done in or about the Premises which will in any
way obstruct or interfere with the rights of other tenants or occupants of the
Building or injure, annoy, or disturb them or allow the Premises to be used for
any improper, immoral, unlawful, or objectionable purpose. Tenant shall not do,
permit or suffer in, on, or about the Premises the sale of any alcoholic liquor
without the written consent of Landlord first obtained, or the commission of any
waste. Tenant shall comply with all governmental laws, ordinances and
regulations applicable to the use of the Premises and its occupancy and shall
promptly comply with all governmental orders and directions for the correction,
prevention and abatement of any violations in or upon, or in connection with,
the Premises, all at Tenant’s sole expense. Tenant shall not do or permit
anything to be done on or about the Premises or bring or keep anything into the
Premises which will in any way increase the rate of, invalidate or prevent the
procuring of any insurance protecting against loss or damage to the Building or
any of its contents by fire or other casualty or against liability for damage to
property or injury to persons in or about the Building or any part thereof.

 

1.2 Tenant shall not, and shall not direct, suffer or permit any of its agents,
contractors, employees, licensees or invitees to at any time handle, use,
manufacture, store or dispose of in or about the Premises or the Building any
(collectively “Hazardous Materials”) flammables, explosives, radioactive
materials, hazardous wastes or materials, toxic wastes or materials, or other
similar substances, petroleum products or derivatives or any substance subject
to regulation by or under any federal, state and local laws and ordinances
relating to the protection of the environment or the keeping, use or disposition
of environmentally hazardous materials, substances, or wastes, presently in
effect or hereafter adopted, all amendments to any of them, and all rules and
regulations issued pursuant to any of such laws or ordinances (collectively
“Environmental Laws”), nor shall Tenant suffer or permit any Hazardous Materials
to be used in any manner not fully in compliance with all Environmental Laws, in
the Premises or the Building and appurtenant land or allow the environment to
become contaminated with any Hazardous Materials. Notwithstanding the foregoing,
Tenant may handle, store, use or dispose of products containing reasonable
quantities of Hazardous Materials (such as aerosol cans containing insecticides,
toner for copiers, paints, paint remover and the like used in a general office
environment) to the extent customary and desirable for the use of the Premises
for general office purposes; provided that Tenant shall always handle, store,
use, and dispose of any such Hazardous Materials in accordance with all
applicable Environmental Laws and not cause or permit such Hazardous Materials
to contaminate the Premises, Building and appurtenant land or the environment.
Tenant shall protect, defend (with counsel reasonably acceptable to Landlord),
indemnify and hold each and all of the Landlord Entities (as defined in Article
30) harmless from and against any and all loss, claims, liability or costs
(including court costs and reasonable attorneys’ fees) incurred by reason of any
actual or asserted failure of Tenant to fully comply with all applicable
Environmental Laws, or the presence, handling, use or disposition in or from the
Building or Premises of any Hazardous Materials (even though permissible under
all

 

- 1 -



--------------------------------------------------------------------------------

applicable Environmental Laws or the provisions of this Lease) caused by Tenant
or any of its agents, servants, employees, contractors, subcontractors,
invitees, licensees, or visitors, or by reason of any actual or asserted failure
of Tenant to keep, observe, or perform any provision of this Section 1.2. To
Landlord’s actual knowledge as of the date of this Lease, without investigation,
the Building contains no suspect friable asbestos-containing materials or other
Hazardous Materials in violation of Applicable Law as of the date of this Lease.

 

2. TERM.

 

2.1 The Term of this Lease shall begin on the date (“Commencement Date”) which
is the Scheduled Commencement Date as shown on the Reference Page. Landlord
shall tender possession of the Premises with all the work, if any, to be
performed by Landlord pursuant to Exhibit B to this Lease Substantially
Completed. Landlord shall provide to Tenant at least fifteen (15) days’ prior
advance notice (verbal or written) of the anticipated date of Substantial
Completion. For purposes of this provision, “Substantially Complete” or
“Substantial Completion” shall mean the Premises are tenantable for Tenant’s
intended use and constructed in accordance with the Approved Working Drawings
(as that term is defined in Exhibit B) and with a certificate of occupancy
therefor issued by the District of Columbia, excluding any long lead- time items
required by Tenant and subject to punchlist items which do not materially
adversely interfere with Tenant’s beneficial use of the Premises; provided,
however, if the Premises would have been Substantially Completed by the
Scheduled Commencement Date but for Tenant Delays (defined in Exhibit B), the
Commencement Date shall be that the Tenant’s Improvements would have been
Substantially Completed but for the Tenant Delay, as determined by Landlord, and
provided further that if Tenant shall begin beneficial occupancy of the Premises
prior to Substantial Completion or the Scheduled Commencement Date, the
Commencement Date shall be the date upon which Tenant shall begin such
beneficial occupancy. For purposes of this provision, “beneficial occupancy”
shall mean that Tenant is conducting business in or from any portion of the
Premises. Landlord and Tenant shall execute a memorandum setting forth the
actual Commencement Date and Termination Date. Failure to execute such
Memorandum shall not affect the commencement or expiration of the Term.
Notwithstanding any provision in this Lease to the contrary, if the Term has not
commenced within one (1) year after the date of the Lease Reference Date, this
Lease shall automatically terminate on the first (1st) anniversary of the Lease
Reference Date, but Tenant shall remain liable hereunder to the extent such
termination arises out of or in connection with an Event of Default by Tenant
hereunder. The sole purpose of this provision is to avoid any possible le
interpretation that this Lease violates the Rule Against Perpetuities or other
rule of law against restraints on alienation.

 

2.2 Tenant agrees that in the event of the inability of Landlord to deliver
possession of the Premises on the Scheduled Commencement Date, Landlord shall
not be liable for any damage resulting from such inability, but Tenant shall not
be liable for any rent until the time when Landlord can, after written notice to
Tenant, deliver possession of the Premises to Tenant. No such failure to give
possession on the Scheduled Commencement Date shall affect the other obligations
of Tenant under this Lease, except that if Landlord is unable to deliver
possession of the Premises within sixty (60) days of the Scheduled Commencement
Date (other than as a result of strikes, shortages of materials or similar
matters beyond the reasonable control of Landlord, it being agreed that Landlord
shall notify Tenant in writing of such matters promptly after Landlord has
knowledge of such delay), Tenant shall have the option to terminate this Lease
unless said delay is as a result of a Tenant Delay (as defined in Exhibit B). In
such an event, if any delay is the result of a Tenant Delay, the Commencement
Date and the payment of

 

- 2 -



--------------------------------------------------------------------------------

rent under this Lease shall be accelerated by the number of days of such Tenant
Delay. If Tenant elects to exercise its termination option provided in this
Section 2.2, such termination option must be exercised by Tenant within ten
(10) business days after the expiration of such sixty (60) day period. If Tenant
fails to exercise timely such termination option, said option shall thereafter
be null and void and of no force or effect. If the Commencement Date is delayed
beyond the Scheduled Commencement, and such delay is not the result of a Tenant
Delay (as defined in Exhibit B), then the Commencement Date shall be extended by
the number of days of such delay as reduced by the number of days of Tenant
Delay, as reasonably determined by Landlord’s architect after consultation in
good faith with Tenant’s architect. The Commencement Date shall not be otherwise
extended for any other reason, including but not limited to, force majeure or
Tenant’s inability to obtain building materials or labor.

 

3. RENT.

 

3.1 Tenant agrees to pay to Landlord, commencing on the Commencement Date, the
Annual Rent in effect from time to time by paying the Monthly Installment of
Annual Rent then in effect on or before the first day of each full calendar
month during the Term, except that the first month’s rent shall be paid upon the
execution of this Lease. The Monthly Installment of Annual Rent in effect at any
time shall be one-twelfth of the Annual Rent in effect at such time. Rent for
any period during the Term which is less than a full month shall be a prorated
portion of the Monthly Installment of Annual Rent based upon a thirty (30) day
month. Said rent shall be paid to Landlord, without deduction or offset and
without notice or demand, at the Landlord’s address, as set forth on the
Reference Page, or to such other person or at such other place as Landlord may
from time to time designate in writing.

 

3.2 Tenant recognizes that late payment of any rent or other sum due under this
Lease will result in administrative expense to Landlord, the extent of which
additional expense is extremely difficult and economically impractical to
ascertain. Tenant therefore agrees that if rent or any other sum is not paid
when due and payable pursuant to this Lease, a late charge shall be imposed in
an amount equal to the greater of: (a) Fifty Dollars ($50.00), or (b) a sum
equal to five percent (5%) per month of the unpaid rent or other payment;
provided, however, Landlord agrees to waive and forgive the first (1st) of any
such late charges arising during any twelve (12) consecutive months during the
Term, provided that Landlord receives such overdue rent or other sum within ten
(10) days after written notice from Landlord that such payment was not made when
due. The amount of the late charge to be paid by Tenant shall be reassessed and
added to Tenant’s obligation for each successive monthly period until paid. The
provisions of this Section 3.2 in no way relieve Tenant of the obligation to pay
rent or other payments on or before the date on which they are due, nor do the
terms of this Section 3.2 in any way affect Landlord’s remedies pursuant to
Article 19 of this Lease in the event said rent or other payment is unpaid after
date due.

 

4. RENT ADJUSTMENTS.

 

4.1 Except as otherwise provided herein, any other sums of money due and payable
by Tenant to Landlord under this Lease shall be considered “Additional Rent.”
For the purpose of this Article 4, the following terms are defined as follows:

 

4.1.1 Lease Year: Each calendar year falling partly or wholly within the Term.

 

- 3 -



--------------------------------------------------------------------------------

4.1.2 Direct Expenses: All direct costs of operation, maintenance, repair and
management of the Building (including the amount of any credits which Landlord
may grant to particular tenants of the Building in lieu of providing any
standard services or paying any standard costs described in this Section 4.1.2
for similar tenants, provided that the amount of such credit shall not result in
Tenant being required to pay an amount greater than the amount that Tenant would
have paid if such tenants had received such standard services and/or paid such
standard costs), as determined in accordance with generally accepted accounting
principles, including the following costs by way of illustration, but not
limitation: water and sewer charges; insurance charges of or relating to all
insurance policies and endorsements deemed by Landlord to be reasonably
necessary or desirable and relating in any manner to the protection,
preservation, or operation of the Building or any part thereof; utility costs;
the cost of heat, light, power, steam, gas, and waste disposal; the cost of
janitorial services; the cost of access control and monitoring services; window
cleaning costs; labor costs; costs and expenses of managing the Building
including management fees (not in excess of fair market management fees); air
conditioning maintenance costs; elevator maintenance fees and supplies; material
costs; equipment costs including the cost of maintenance, repair and service
agreements and rental and leasing costs; purchase costs of equipment other than
capital items; current rental and leasing costs of items which would be
amortizable capital items if purchased; tool costs; licenses, permits and
inspection fees; wages and salaries; employee benefits and payroll taxes;
accounting and legal fees (provided that accounting and legal fees shall be
limited to those relating solely to the ownership, maintenance, management, and
operation of the Building and shall not include accounting fees incurred or
costs of litigation incurred due to the preparation of tax returns or financial
statements [other than any such statements prepared in calculating the Direct
Expenses and Taxes], or the late payments of taxes, utility bills and other
costs incurred by Landlord’s failure to make such payments when due); any sales,
use or service taxes incurred in connection therewith. In addition, Landlord
shall be entitled to amortize and include as Additional Rent: (i) an allocable
annual amortized portion of the cost of capital improvement items which are
reasonably calculated to reduce operating expenses; (ii) fire sprinklers and
suppression systems and other life safety systems, provided that there shall
have been a revision, change, or other modification thereto which are required
under any governmental laws, regulations or ordinances which were not applicable
to the Building as of the Commencement Date; and (iii) other capital expenses
which are required under any governmental laws, regulations or ordinances which
did not require compliance prior to the Commencement Date, as determined by
Landlord in its reasonable judgment. All such costs shall be amortized over the
reasonable life of such improvements in accordance with such reasonable life and
amortization schedules as shall be determined by Landlord in accordance with
generally accepted accounting principles, with interest on the unamortized
amount at one percent (1%) in excess of the prime lending rate announced from
time to time as such by The Northern Trust Company of Chicago, Illinois, or if
The Northern Trust Company is no longer extant, a comparable financial
institution selected by Landlord in its sole and absolute discretion. Direct
Expenses shall not include (1) depreciation or amortization of the Building or
equipment in the Building except as provided herein; (2) loan principal
payments, costs of alterations of tenants’ premises; (3) leasing commissions;
(4) interest expenses on long-term borrowings; (5) advertising costs or
management salaries for executive personnel other than personnel located at the
Building; (6) utilities and other similar expenses incurred directly by or on
behalf of retail tenants in the Building and electricity expenses for other
Building space demised to office tenants which tenants pay for such electricity
expenses themselves; (7) services provided and costs incurred in connection with
the operation of retail or other ancillary operations owned, operated or
subsidized by Landlord; (8) costs of a capital nature or which would be
capitalized under generally accepted accounting principles, including,

 

- 4 -



--------------------------------------------------------------------------------

without limitation, capital improvements or replacements, capital equipment and
capital tools, all as determined in accordance with generally accepted
accounting principles other than the annual amortized amount permitted to be
included pursuant to this Section 4.1.2 above; (9) any compensation paid to
clerks, attendants or other persons in commercial concessions operated by
Landlord or in the parking garage of the Building; (10) costs of the initial
construction of the Building; (11) costs of structural repairs to the Building
including structural repairs to the roof, curtain wall, foundation, floor slabs
(except for normal caulking and maintenance); (12) costs of leasing commissions,
legal, space planning, construction, and other expenses incurred in procuring
tenants for the Building or with respect to individual tenants or occupants of
the Building; (13) any other expenses for which Landlord actually receives
reimbursement (or is entitled to receive reimbursement) from insurance,
condemnation awards, other tenants or any other third-party source; (14) except
as real estate taxes may be increased due to a re-assessment of the Building
upon any of such events, costs incurred in connection with the sale, financing,
refinancing, mortgaging, selling or change of ownership of the Building;
(15) any costs, fines or penalties incurred due to the violation by Landlord of
any governmental rule or authority; (16) payments of principal and interest or
other financial charges made on any debt payments made under any ground or
underlying lease or leases, except to the extent that a portion of such rental
payments is reasonably allocable to ad valorem real estate taxes, interest
charges and increased property values or taxes as a result of such leases;
(17) costs incurred to correct violations by Landlord of any law, rule, order or
regulation which was in effect as of (i) with respect to Suite 200, May 15,
2001, and (ii) with respect to Suite 250, the Lease Reference Date; (18) costs
of repairing, replacing or otherwise correcting defects (including latent
defects) in or inadequacies of (but not the costs of ordinary and customary
repair for normal wear and tear) the design or construction of the Building or
the costs of repairing, replacing or correcting defects in the initial design or
construction of any tenant improvements, or abating any Hazardous Materials
contamination (19) costs or expenses of utilities directly metered to tenants of
the Building and payable separately by such tenants; (20) costs incurred in
connection with disputes with tenants (including any bad debt loss, rent loss,
or reserves therefore), other occupants, or prospective tenants, or costs and
expenses incurred in connection with negotiations or disputes with employees,
management agents, leasing agents, purchasers or mortgagees of the Building;
(21) costs of advertising and public relations and promotional costs associated
with the promotion or leasing of the Building and costs of signs in or on the
Building identifying the owners of the Building or any tenant of the Building;
and (22) costs or expenses of the parking garage servicing the Building.

 

4.1.3 Taxes: Real estate taxes and any other taxes, charges and assessments
which are levied with respect to the Building or the land appurtenant to the
Building, or with respect to any improvements, fixtures and equipment or other
property of Landlord, real or personal, located in the Building and used in
connection with the operation of the Building and said land, any payments to any
ground lessor in reimbursement of tax payments made by such lessor; and all
fees, expenses and costs incurred by Landlord in investigating, protesting,
contesting or in any way seeking to reduce or avoid increase in any assessments,
levies or the tax rate pertaining to any Taxes to be paid by Landlord in any
Lease Year. Taxes shall not include any corporate franchise, or estate,
inheritance or net income tax, or tax imposed upon any transfer by Landlord of
its interest in this Lease or the Building.

 

4.2 Commencing on the first anniversary of the Commencement Date, if in any
Lease Year, Taxes for the Building exceed Taxes incurred by Landlord for the
Building for the Base Year or Direct Expenses for the Building exceed Direct
Expenses for the Building for

 

- 5 -



--------------------------------------------------------------------------------

the Base Year, Tenant shall pay its Proportionate Share of any such excess as
Additional Rent for such Lease Year.

 

4.3 Landlord shall use commercially reasonable efforts to deliver the annual
determination of Direct Expenses to Tenant within ninety (90) days after the
expiration of the applicable calendar year (together with a copy of all paid tax
bills received during such calendar year so long as Tenant has requested such
tax bills in writing prior to the end of the applicable calendar year).
Landlord’s failure to deliver same within such time period shall not relieve or
discharge Tenant from its obligations to pay its Proportionate Share of any
increases in Direct Expenses above the Direct Expenses for the Base Year as
provided for herein. If the annual determination is certified by a nationally
recognized firm of public accountants selected by Landlord, it shall be binding
upon Landlord and Tenant. However, Tenant and/or Tenant’s agent (who shall be an
independent certified public accountant not retained by Tenant on a contingent
fee basis) may review the books and records supporting such determination in the
office of Landlord, or Landlord’s agent, during Business Hours, upon giving
Landlord five (5) days advance written notice within sixty (60) days after
receipt of such determination, but in no event more often than once in any one
year period. Not later than thirty (30) days following Tenant’s notice of its
desire to review such books and records, Tenant shall provide Landlord with the
results of Tenant’s review in writing, and if applicable, Tenant may dispute
with specificity any portion of such determination based in good faith on
Tenant’s review; provided, however, Landlord’s determination of Direct Expenses
shall be binding except to the extent Tenant disputes the same with specificity
within such thirty (30) day period, provided Tenant shall have provided timely
notice of its exercise of such review right during said sixty (60) day period.
Provided that Tenant has timely complied with the provisions of this
Section 4.3, in the event that Tenant’s review results in a final decision by
Landlord made in good faith based upon the facts presented therein (or final
judicial order by a court of competent jurisdiction) to reduce the Direct
Expenses by more than five percent (5%) in the aggregate of the amount set forth
in Landlord’s annual determination, then Landlord shall reimburse Tenant for its
review fees paid to a certified public accountant not affiliated with Tenant
working on a non-contingent fee basis, such reimbursement not to exceed
$2,500.00. Landlord shall refund to Tenant any amount previously overpaid by
Tenant pursuant to this Article 4 (without interest thereon) within thirty
(30) days following such final decision. If the review discloses that Tenant
underpaid its Direct Expenses, Tenant shall pay to Landlord the deficiency
within thirty (30) days after the later to occur of the completion of such
review or written demand from Landlord. If during all or any portion of any year
(including the Base Year): (a) the Building is not ninety-five percent
(95%) rented and occupied; or (b) if a standard service or a standard cost is
not provided in both the Base Year and any comparison year, Landlord shall make
an appropriate adjustment of Direct Expenses for such year which vary depending
upon the Building’s occupancy level or to reflect the absence or inclusion of
such standard service or standard cost in the Base Year or such comparison year,
to determine the Direct Expenses that would have been paid or incurred by
Landlord had the Building been ninety-five percent (95%) rented and occupied for
the entire year, or if such standard service or standard cost had been included
or excluded in any such year, as applicable, and the amount so determined shall
be deemed to have been the Direct Expenses for such year, and if at any time
during any calendar year (Including the Base Year), any part of the Building is
leased to an office tenant (hereinafter referred to as a “Special Tenant”) who,
in accordance with the terms of its lease, provides its own cleaning and
janitorial services or electricity or other services that Tenant does not
provide for itself then the Direct Expenses for such calendar year shall be
increased by the additional costs for cleaning and janitorial services,
electricity services and/or for such other services not provided by Tenant for
itself as reasonably

 

- 6 -



--------------------------------------------------------------------------------

estimated by Landlord that would have been incurred by Landlord if Landlord had
furnished and paid for cleaning and janitorial services, electricity and/or such
other services for the space occupied by the Special Tenant.

 

4.4 Prior to the actual determination thereof for a Lease Year, Landlord may
from time to time estimate Tenant’s liability for Direct Expenses and/or Taxes
under Section 4.2, Article 6 and Article 29 for the Lease Year or portion
thereof landlord will give Tenant written notification of the amount of such
estimate and Tenant agrees that it will pay, by increase of its Monthly
Installments of Rent due in such Lease Year, one-twelfth (1/12) of the
Additional Rent in the amount of such estimate. Any such increased rate of
Monthly Installments of Rent pursuant to this Section 4.4 shall remain in effect
until further written notification to Tenant pursuant hereto.

 

4.5 When the above mentioned actual determination of Tenant’s liability for
Direct Expenses and/or Taxes is made for any Lease Year and when Tenant is so
notified in writing, if the total Additional Rent Tenant actually paid pursuant
to Section 4.3 on account of Direct Expenses and/or Taxes for the Lease Year is
less than Tenant’s liability for Direct Expenses and/or Taxes, then Tenant shall
pay such deficiency to Landlord as Additional Rent in one lump sum within thirty
(30) days of receipt of Landlord’s bill therefor; and

 

4.5.1 If the total Additional Rent Tenant actually paid pursuant to Section 4.3
on account of Direct Expenses and/or Taxes for the Lease Year is more than
Tenant’s liability for Direct Expenses and/or Taxes, then Landlord shall credit
the difference against the then next due payments to be made by Tenant under
this Article 4. Tenant shall not be entitled to a credit by reason of actual
Direct Expenses and/or Taxes in any Lease Year being less than the Direct
Expenses and/or Taxes in the Base Year.

 

4.6 Tenant’s obligation to pay Direct Expenses and Taxes shall survive the
expiration or earlier termination of the Term. If the Commencement Date is other
than January 1 or if the Termination Date is other than December 31, Tenant’s
liability for Direct Expenses and Taxes for the Lease Year in which said
Commencement Date occurs shall be prorated based upon a three hundred sixty-five
(365) day year.

 

5. SECURITY DEPOSIT.

 

[Intentionally Deleted]

 

6. ALTERATIONS.

 

6.1 Except for those, if any, specifically provided for in Exhibit B to this
Lease, Tenant shall not make or suffer to be made any alterations, additions, or
improvements, including, but not limited to, any which are visible from the
exterior of the Premises, the attachment of any fixtures or equipment in, on, or
to the Premises or any part thereof or the making of any improvements as
required by Article 7 (collectively, “Alterations”), without the prior written
consent of Landlord. Landlord’s consent shall not be unreasonably withheld,
delayed, or conditioned with respect to proposed Alterations that: (i) comply
with all applicable laws, ordinances, rules and regulations; (ii) are compatible
with the Building and its mechanical, electrical, heating, ventilating and air
conditioning, plumbing, fire and life safety systems, and perimeter access
control systems (collectively, the “Building Systems”); (iii) will not interfere
with the use and occupancy of any other portion of the Building by any other
tenant or their

 

- 7 -



--------------------------------------------------------------------------------

invitees; (iv) do not affect the structural portions of the Building (the
“Building Structure”) ; and (v) do not and will not, whether alone or taken
together with other improvements, require the construction of any other
improvements or alterations in other tenant’s spaces or the Common Areas.
Notwithstanding the foregoing, Tenant may make or allow to be made Alterations
in or to the Premises without obtaining the prior written consent of Landlord,
but only if such Alterations meet all of the following criteria: (1) such
Alterations comply with all applicable laws, ordinances, rules and regulations,
(2) such Alterations do not affect the Building Systems and Structure; (3) such
Alterations and the work of constructing them will not interfere with the use
and occupancy of any other portion of the Building by any other tenant or their
invitees; (4) such Alterations do not affect the Building Structure; (5) such
Alterations do not and will not, whether alone or taken together with other
improvements, require the construction of any improvements or alterations within
the Building outside of the Premises; and (6) the cost of any singular
Alteration or the aggregate cost of any group of Alterations comprising the same
project made without the consent of Landlord does not exceed the sum of Twenty
Five Thousand Dollars ($25,000). When applying for consent, Tenant shall furnish
complete plans and specifications and any other reasonably requested information
for such alterations, additions and improvements. If Tenant plans to make any
Alterations without the prior consent of Landlord pursuant to the provisions of
this Section, Tenant shall deliver to Landlord a copy of all plans and
specifications for such Alterations at least fifteen (15) days before the
commencement of any demolition, construction or installation of any portion of
such Alterations. Upon the completion of any Alterations requiring a
construction or other permit from the applicable governmental authority or upon
the completion of any Alterations in any twelve (12) consecutive months costing
more than Five Thousand Dollars ($5,000) singly or in the aggregate, Tenant
shall provide a copy of the “as built” plans to Landlord; provided, however,
plans, specifications, and “as-built” plans shall not be required for any
carpeting or painting work performed by or on behalf of Tenant.

 

6.2 In the event Landlord consents to the making of any such Alteration Tenant,
the same shall be made using a general contractor approved by Landlord
(“Approved Contractor”), which approval Landlord agrees not to unreasonably
withhold, delay, or condition, at Tenant’s sole cost and expense. If Tenant
shall employ any contractor other than an Approved Contractor and such other
contractor or any subcontractor of such other contractor shall employ any
non-union labor or supplier, Tenant shall be responsible for and hold Landlord
harmless from any and all delays, damages and extra costs suffered by Landlord
as a result of any dispute with any labor unions concerning the wage, terms or
conditions of the employment of any such labor. In any event Landlord may charge
Tenant a reasonable charge to cover its overhead as it relates to such proposed
work not to exceed the following schedule of charges: (a) four percent (4%) of
the cost of any Alteration costing $25,000 or less, and (b) three percent
(3%) of the cost of any Alteration costing $25,000 or more.

 

6.3 All alterations, additions or improvements proposed by Tenant shall be
constructed in accordance with all government laws, ordinances, rules and
regulations and Tenant shall, prior to construction, provide the additional
insurance required under Article 11 in such case, and also all such assurances
to Landlord, including but not limited to, waivers of lien, surety company
performance bonds and personal guaranties of individuals of substance as
Landlord shall require to assure payment of the costs thereof and to protect
Landlord and the Building and appurtenant land against any loss from any
mechanic’s, materialmen’s or other liens. Tenant shall pay in addition to any
sums due pursuant to Article 4, any increase in real estate taxes attributable
to any such alteration, addition or improvement for so long, during the

 

- 8 -



--------------------------------------------------------------------------------

Term, as such increase is ascertainable; at Landlord’s election said sums shall
be paid in the same way as sums due under Article 4.

 

6.4 All Alterations in, on, or to the Premises made or installed by Tenant,
including carpeting, shall be and remain the property of Tenant during the Term
but, excepting furniture, furnishings, movable partitions of less than full
height from floor to ceiling and other trade fixtures, shall become a part of
the realty and belong to Landlord without compensation to Tenant upon the
expiration or sooner termination of the Term, at which time title shall pass to
Landlord under this Lease as by a bill of sale, unless Landlord elects otherwise
in writing at the time Tenant requests Landlord’s consent to such Alteration,
including the initial Tenant Improvements. If Landlord shall have elected not to
permit such Alterations to remain in or about the Premises as aforesaid, Tenant
shall, at the expiration or earlier termination of the Term, at Tenant’s sole
cost and expense, forthwith and with all due diligence remove any such
Alterations, including all or any portion of the initial Tenant Improvements,
which have been designated by Landlord to be removed, and Tenant shall forthwith
and with all due diligence, at its sole cost and expense, repair and restore the
affected areas of the Premises to their condition prior to the making of such
Alteration, reasonable wear and tear and damage by fire or other casualty
excepted. Unless Landlord shall have provided notice to Tenant during the
approval process for the initial Tenant’s Improvements to the contrary, Tenant
shall not be required to remove any of such initial Tenant’s Improvements
installed or constructed in connection with Tenant’s initial occupancy of the
Premises so long as they shall have been otherwise approved by Landlord in
accordance with Exhibit B. Notwithstanding the foregoing, Tenant shall not be
required to remove an Alteration or its initial Tenant’s Improvements if, in
Landlord’s reasonable discretion, such Alteration or initial Tenant’s
Improvement: (i) is customary for other tenants in the Building; (ii) does not
increase the cost of demolition for an ordinary office build-out in the
Building; (iii) does not materially change the initial design of the Premises;
and (iv) does not reduce the marketability of the Premises.

 

6.5 Notwithstanding anything contained in this Lease to the contrary, unless
such compliance arises out of Tenant’s particular use of, or any Tenant
Alteration to, the Premises or Building, including any base Building systems or
structures in the Premises, Tenant shall not be required to make any alteration
outside the Premises or to any Limited Common Areas (hereinafter defined) or to
any base Building Systems or Structure in the Premises (including without
limitation, the sprinkler system in the Premises, the HVAC ducts, VAV boxes,
central air handlers, or the electrical and plumbing systems) to comply with any
requirement of any present or future laws, statutes, codes, ordinances,
regulations or orders of all governmental and/or quasi-governmental authorities
having jurisdiction over the Premises or the Building, including without
limitation the requirements of The Americans With Disabilities Act (collectively
referred to as “Applicable Laws”). “Limited Common Areas” shall mean the
bathrooms and the elevator lobbies located on any floor that is not occupied
entirely by one tenant (or a group of tenants jointly and severally liable to
Landlord under one lease) and any other area on such floor that would have been
part of the common areas of the Building had one tenant (or a group of tenants
jointly and severally liable to Landlord under one lease) not occupied the
entire floor.

 

7. REPAIR.

 

7.1 Landlord shall have no obligation to alter, remodel, improve, repair,
decorate or paint the Premises, except as specified in Exhibit B if attached to
this Lease and

 

- 9 -



--------------------------------------------------------------------------------

except that Landlord shall repair and maintain the structural portions of the
Building, including the base Building plumbing, fire and life safety, elevator,
air conditioning, heating, electrical, and any other utility or access control
systems installed or furnished solely by Landlord as part of its base Building
Systems (excluding there from any systems or portions of the Building installed
or furnished at the request of Tenant or any other tenant or as part of any
Alterations), and the roof, foundation, and common areas of the Building, all in
a manner consistent with other comparable office buildings in Washington, D.C.,
as adjusted to account for the relative size, age, character, quality,
condition, and location of such other buildings, and subject in all instances to
the availability of labor, materials, and supplies and absence of force majeure.
By taking possession of the Premises, Tenant accepts them as being in good
order, condition and repair and in the condition in which Landlord is obligated
to deliver them. It is hereby understood and agreed that no representations
respecting the condition of the Premises or the Building have been made by
Landlord to Tenant, except as specifically set forth in this Lease.

 

7.2 Except to the extent that Landlord is required to repair or maintain any
portions of the Building pursuant to the provisions of Section 7.1 above,
including any base Building Systems contained within the Premises, and subject
to: (i) Landlord’s obligation to provide cleaning and janitorial services in
accordance with Section 13.1, and (ii) Landlord’s other repair and maintenance
obligations under the Lease (including, without limitation, as contained in
Article 22 hereof), Tenant shall, at all times during the Term, keep the
Premises in good condition and repair excepting damage by fire, or other
casualty, and in compliance with all applicable governmental laws, ordinances
and regulations, promptly complying with all governmental orders and directives
for the correction, prevention and abatement of any violations or nuisances in
or upon, or connected with, the Premises, all at Tenant’s sole expense.

 

7.3 Landlord shall not be liable for any failure to make any repairs or to
perform any maintenance unless such failure shall persist for an unreasonable
time after written notice of the need of such repairs or maintenance is given to
Landlord by Tenant.

 

7.4 Except as provided in Article 22, there shall be no abatement of rent and no
liability of Landlord by reason of any injury to or interference with Tenant’s
business arising from the making of any repairs, alterations or improvements in
or to any portion of the Building or the Premises or to fixtures, appurtenances
and equipment in the Building; provided, however, Landlord shall use
commercially reasonable efforts to minimize any such injury or interference (but
shall not in any case be responsible for obtaining, or obligated to obtain or
maintain, insurance which could minimize such injury or interference). Except to
the extent, if any, prohibited by law, Tenant waives the right to make repairs
at Landlord’s expense under any law, statute or ordinance now or hereafter in
effect.

 

7.5 Landlord shall within a commercially reasonable period of time before or
after the Commencement Date, at Landlord’s expense, renovate the common area
hallways and the restrooms on the second floor of the Building in accordance
with Building standards, to be determined in Landlord’s sole but reasonable
discretion. Landlord shall use commercially reasonable efforts to bring all
common areas of the Building into compliance with Title III of the Americans
with Disabilities Act to the extent that Landlord is required to do so under
such Act, and provided that such compliance requirement is not caused by any act
or failure to act of Tenant or anyone acting by or through Tenant.

 

- 10 -



--------------------------------------------------------------------------------

8. LIENS.

 

Tenant shall keep the Premises, the Building and appurtenant land and Tenant’s
leasehold interest in the Premises free from any liens arising out of any
services, work or materials performed, furnished, or contracted for by Tenant,
or obligations incurred by Tenant. In the event that Tenant shall not, within
ten (10) business days following the receipt of written notice of the imposition
of any such lien, either cause the same to be released of record or provide
Landlord with insurance against the same issued by a major title insurance
company or such other protection against the same as Landlord shall accept,
Landlord shall have the right to cause the same to be released by such means as
it shall deem proper, including payment of the claim giving rise to such lien.
All such sums paid by Landlord and all expenses incurred by it in connection
therewith shall be considered Additional Rent and shall be payable to it by
Tenant on demand.

 

Tenant shall not be deemed to be the agent or representative of Landlord
unmaking any alterations, physical additions or improvements to the Premises
pursuant to this Lease, and shall have no right, power or authority to encumber
the fee interest in the Building or the appurtenant land. Accordingly, any
claims against Tenant with respect to such alterations, physical additions or
improvements shall be limited to Tenant’s leasehold estate under this Lease.

 

9. ASSIGNMENT AND SUBLETTING.

 

9.1 Tenant shall not have the right to assign or pledge this Lease or to sublet
the whole or any part of the Premises whether voluntarily or by operation of
law, or permit the use or occupancy of the Premises by anyone other than Tenant,
and shall not make, suffer or permit such assignment, subleasing or occupancy
without the prior written consent of Landlord, such consent not to be
unreasonably withheld, conditioned or delayed, and said restrictions shall be
binding upon any and all assignees of the Lease and subtenants of the Premises.
In the event Tenant desires to sublet, or permit such occupancy of, the
Premises, or any portion thereof, or assign this Lease, Tenant shall give
written notice thereof to Landlord at least forty five (45) days but no more
than one hundred eighty (180) days prior to the proposed commencement date of
such subletting or assignment, which notice shall set forth the name of the
proposed subtenant or assignee, the relevant terms of any sublease or assignment
and copies of financial reports and other relevant financial reports and other
relevant financial information of the proposed subtenant or assignee.

 

9.2 Notwithstanding any assignment or subletting, permitted or otherwise, Tenant
shall at all times remain directly, primarily and fully responsible and liable
for the payment of the rent specified in this Lease and for compliance with all
of its other obligations under the terms, provisions and covenants of this
Lease. Upon the occurrence of an Event of Default, if the Premises or any part
of them are then assigned or sublet, Landlord, in addition to any other remedies
provided in this Lease or provided by law, may, at its option, collect directly
from such assignee or subtenant all rents due and becoming due to Tenant under
such assignment or sublease and apply such rent against any sums due to Landlord
from Tenant under this Lease, and no such collection shall be construed to
constitute a novation or release of Tenant from the further performance of
Tenant’s obligations under this Lease.

 

9.3 In addition to Landlord’s right to approve of any subtenant or assignee,
Landlord shall have the option, in its sole discretion, in the event of one or
more proposed

 

- 11 -



--------------------------------------------------------------------------------

subletting or assignments (together with any prior subletting or assignments) of
fifty percent (50%) or more of the Premises in the aggregate, to recapture the
portion of the Premises to be sublet or assigned, as of the date the subletting
or assignment is to be effective. The option shall be exercised, if at all, by
Landlord giving Tenant written notice given by Landlord to Tenant within thirty
(30) days following Landlord’s receipt of Tenant’s written notice as required
above. If this Lease shall be terminated with respect to the entire Premises
pursuant to this Section, the Term of this Lease shall end on the date stated in
Tenant’s notice as the effective date of the sublease or assignment as if that
dates had been originally fixed in this Lease for the expiration of the Term. If
Landlord recaptures under this Section only a portion of the Premises, this
Lease shall be deemed cancelled as of the effective date of such recapture as to
the portion of the Premises so recaptured, and the rent to be paid from time to
time during the unexposed Term shall abate proportionately based on the
proportion by which the approximate square footage of the remaining portion of
the Premises shall be less than that of the Premises as of the date immediately
prior to such recapture; provided, however, notwithstanding such recapture and
cancellation, Tenant shall remain liable for all liabilities and obligations
which accrued prior to such cancellation but remain unpaid or unfulfilled.
Tenant shall, at Tenant’s own cost and expense, discharge in full any
outstanding commission which may be due and owing as a result of any proposed
assignment or subletting, whether or not the Premises are recaptured pursuant to
this Section 9.3 and rented by Landlord to the proposed tenant or any other
tenant. Notwithstanding the foregoing, the recapture right contained in this
Section 9.3 shall not apply to a proposed sublease or assignment to a Qualified
Tenant Affiliate (as hereinafter defined).

 

9.4 In the event that Tenant sells, sublets, assigns or transfers this Lease,
Tenant shall pay to Landlord as Additional Rent an amount equal to fifty percent
(50%) of any Increased Rent (as defined below) when and as such Increased Rent
is received by Tenant. As used in this Section, “Increased Rent” shall mean the
excess of (i) all rent another consideration which Tenant is entitled to receive
by reason of any sale, sublease, assignment or other transfer of this Lease,
over (ii) the rent otherwise payable by Tenant under this Lease at such time;
provided, however, the Tenant shall be entitled to deduct from such excess
rental or other consideration paid to Tenant prior to such payment to Landlord
the monthly portion of the following costs incurred by Tenant in actually
securing such assignment or sublease, amortized over the first (1st) year of the
term of any such sublease, assignment, or other transfer: customary brokerage
fees, reasonable advertising or other bona-fide marketing costs, reasonable
legal fees and expenses, other economic concessions granted to such assignee or
subtenant which are comparable for similar transactions between comparable
parties; and reasonable expenses for any improvements to be constructed in such
assigned or subleased space. Tenant shall not be entitled to deduct from such
excess rental any costs or expenses attributable to any vacancy periods. For
purposes of the foregoing, any consideration received by Tenant in form other
than cash shall be valued at its fair market value as determined by Landlord in
good faith. Notwithstanding the foregoing, the provisions of this Section 9.4
shall not apply to a proposed sublease or assignment to a Qualified Tenant
Affiliate.

 

9.5 Notwithstanding any other provision hereof, Tenant shall have no right to
make (and Landlord shall have the absolute right to refuse consent to) any
assignment of this Lease or sublease of any portion of the Premises if at the
time of either Tenant’s notice of the proposed assignment or sublease or the
proposed commencement date thereof, there shall exist any uncured default of
Tenant or matter which will become default of Tenant with passage of time unless
cured, or if the proposed assignee or sublease’s an entity: (a) with which
Landlord is already in negotiation as evidenced by the issuance of a written
proposal; (b) is already an

 

- 12 -



--------------------------------------------------------------------------------

occupant of the Building unless Landlord is unable to provide the amount of
space required by such occupant; (c) is a governmental agency; (d) is
incompatible with the character of occupancy of the Building; or (e) would
subject the Premises to a use which would: (i) involve increased personnel or
wear upon the Building; (ii) violate any exclusive right granted to another
tenant of the Building; (iii) require any addition to or modification of the
Premises or the Building in order to comply with building code or other
governmental requirements; or, (iv) involve a violation of Section 1.2. Tenant
expressly agrees that Landlord shall have the absolute right to refuse consent
to any such assignment or sublease and that for the purposes of any statutory or
other requirement of reasonableness on the part of Landlord such refusal shall
be reasonable.

 

9.6 Upon Landlord’s approval of any request to assign or sublet, Tenant will pay
to Landlord the Assignment/Subletting Fee plus, on written demand, a sum equal
to all of Landlord’s costs, including reasonable attorney’s fees, incurred in
investigating and considering any proposed or purported assignment or pledge of
this Lease or sublease of any of the Premises, regardless of whether Landlord
shall consent to, refuse consent, or determine that Landlord’s consent is not
required for, such assignment, pledge or sublease. Any purported sale,
assignment, mortgage, transfer of this Lease or subletting which does not comply
with the provisions of this Article 9 shall be void.

 

9.7 If Tenant is a corporation, partnership or trust, any transfer or transfers
of or change or changes within any twelve month period in the number of the
outstanding voting shares of the corporation, the general partnership interests
in the partnership or the identity of the persons or entities controlling the
activities of such partnership or trust resulting in the persons or entities
owning or controlling a majority of such shares, partnership interests or
activities of such partnership or trust at the beginning of such period no
longer having such ownership or control shall be regarded as equivalent to an
assignment of this Lease to the persons or entities acquiring such ownership or
control and shall be subject to all the provisions of this Article 9 to the same
extent and for all intents and purposes as though such an assignment.

 

9.8 Notwithstanding the foregoing provisions of this Article to the contrary,
Tenant shall be permitted to assign this Lease, or sublet all or a portion of
the Premises, to a “Qualified Tenant Affiliate” without the prior consent of
Landlord, if all of the following conditions are first satisfied at the time of
the proposed assignment or sublease:

 

9.8.1 No Event of Default by Tenant shall have occurred and no event exists
which by notice and/or the passage of time would constitute an Event of Default
if not cured within the applicable cure period provided under this Lease;

 

9.8.2 A fully executed copy of such assignment or sublease, the assumption of
this Lease by the assignee or acceptance of the sublease by the sub lessee, and
such other information regarding the assignment or sublease as Landlord may
reasonably request, shall have been delivered to Landlord;

 

9.8.3 The Premises shall continue to be operated solely for general office
purposes or other use acceptable to Landlord in its sole but reasonable
discretion;

 

9.8.4 Tenant shall pay all third party costs reasonably incurred by Landlord in
connection with such assignment or subletting, including without limitation
reasonable attorneys’ fees; and

 

- 13 -



--------------------------------------------------------------------------------

9.8.5 Such Qualified Tenant Affiliate shall possess creditworthiness and
financial net worth acceptable to Landlord in its reasonable discretion (as
evidenced by a copy of such entity’s financial statements covering its most
recent fiscal year, audited by a certified public accounting firm (if
available), or if not available, certified by such entity’s chief financial
officer).

 

Tenant acknowledges (and, at Landlord’s request, at the time of such assignment
or subletting shall confirm) that in each instance Tenant shall remain liable
for performance of the terms and conditions of the Lease despite such assignment
or subletting. As used herein, the term “Qualified Tenant Affiliate” shall mean
an entity which (i) directly or indirectly controls Tenant; or (ii) is under the
direct or in direct control of Tenant; or (iii) is under common direct or
indirect control with Tenant; or (iv) is the successor-in-interest to Tenant
after a merger, sale of substantially all of the assets of Tenant or public
offering of Tenant’s stock. “Control” shall mean ownership of fifty-one percent
(51%) or more of the voting securities or rights of the controlled entity.

 

10. INDEMNIFICATION.

 

10.1 None of the Landlord Entities shall be liable and Tenant hereby waives all
claims against them for any damage to any property or any injury to any person
in or about the Premises or the Building by or from any cause whatsoever
(including without limiting the foregoing, rain or water leakage of any
character from the roof, windows, walls, basement, pipes, plumbing works or
appliances, the Building not being in good condition or repair, gas, fire, oil,
electricity or theft), except to the extent caused by or arising from the gross
negligence or willful misconduct of Landlord or its agents, employees or
contractors.

 

10.2 Except to the extent caused by the negligence or willful misconduct of
Landlord or any Landlord Entity, Tenant shall protect, indemnify and hold the
Landlord Entities harmless from and against any and all loss, claims, liability
or costs (including court costs and reasonable attorney’s fees) incurred by
reason of (a) any damage to any property (including but not limited to property
of any Landlord Entity) or any injury (including but not limited to death) to
any person occurring in, on or about the Premises or the Building to the extent
that such injury or damage shall be caused by or arise from any actual or
alleged act, neglect, fault, or omission by or of Tenant, its agents, servants,
employees, invitees, or visitors to meet any standards imposed by any duty with
respect to the injury or damage; (b) the conduct or management of any work or
thing whatsoever done by the Tenant in or about the Premises or from
transactions of the Tenant concerning the Premises; (c) Tenant’s failure to
comply with any and all governmental laws, ordinances and regulations applicable
to the condition or use of the Premises or its occupancy; or (d) any breach or
default on the part of Tenant in the performance of any covenant or agreement on
the part of the Tenant to be performed pursuant to this Lease.

 

10.3 Except to the extent caused by Tenant’s negligence or willful misconduct,
Landlord shall protect, indemnify, and hold Tenant harmless from, and against
any and all loss, claims, liability or costs (including court costs and
reasonable attorneys’ fees) incurred by reason of: (a) any damage to any
property of Tenant (but not any personal property of Tenant’s members and
employees) or any injury (including but not limited to death) to any person
occurring in, on or about the Building or the Premises as a direct result of any
willful misconduct or gross negligence by Landlord or its agents, employees or
contractors during their use, occupation, maintenance, or repair thereof.

 

- 14 -



--------------------------------------------------------------------------------

10.4 The provisions of this Article shall survive the termination of this Lease
with respect to any claims or liability accruing prior to such termination.

 

11. INSURANCE.

 

11.1 Tenant shall keep in force throughout the Term: (a) a Commercial General
Liability insurance policy or policies to protect the Landlord Entities against
any liability to the public or to any invitee of Tenant or a Landlord Entity
incidental to the use of or resulting from any accident occurring in or upon the
Premises with a limit of not less than $1,000,000.00 per occurrence and not less
than $2,000,000.00 in the annual aggregate, or such larger amount as Landlord
may prudently require from time to time, covering bodily injury and property
damage liability and $1,000,000 products/completed operations aggregate;
(b) Business Auto Liability covering owned, non-owned and hired vehicles withal
limit of not less than $1,000,000 per accident; (c) insurance protecting against
liability under Worker’s Compensation Laws with limits at least as required by
statute; (d) Employers Liability with limits of $500,000 each accident, $500,000
disease policy limit, $500,000 disease-each employee; and (e) All Risk or
Special Form coverage protecting Tenant against loss of or damage to Tenant’s
alterations, additions, improvements, carpeting, floor coverings, paneling,
decorations, fixtures, inventory and other business personal property situated
in or about the Premises to the full replacement value of the property so
insured; and, (f) Business Interruption Insurance with limit of liability
representing loss of at least approximately four (4) months of Tenant’s income.

 

11.2 Each of the aforesaid policies shall (a) be provided at Tenant’s expense;
(b) except for the Worker’s Compensation policy provided for in
Section 11.1(c) above, name the Landlord and the building management company, if
any, as additional insureds; (c) be issued by an insurance company with a
minimum Best’s rating of “A:VII” during the Term; and (d) provide that said
insurance shall not be cancelled unless thirty (30) days prior written notice
(ten days for non-payment of premium) shall have been given to Landlord; and
said policy or policies or certificates thereof shall be delivered to Landlord
by Tenant upon the Commencement Date and at least thirty (30) days prior to each
renewal of said insurance.

 

11.3 Whenever Tenant shall undertake any alterations, additions or improvements
in, to or about the Premises (“Work”) the aforesaid insurance protection must
extend to and include injuries to persons and damage to property arising in
connection with such Work, without limitation including liability under any
applicable structural work act, and such other insurance as Landlord shall
require; and the policies of or certificates evidencing such insurance must be
delivered to Landlord prior to the commencement of any such Work.

 

12. WAIVER OF SUBROGATION.

 

So long as their respective insurers so permit, Tenant and Landlord hereby
mutually waive their respective rights of recovery against each other for any
loss insured by fire, extended coverage, All Risks or other insurance now or
hereafter existing for the benefit of the respective party but only to the
extent of the net insurance proceeds payable under such policies. Each party
shall obtain any special endorsements required by their insurer to evidence
compliance with the aforementioned waiver.

 

- 15 -



--------------------------------------------------------------------------------

13. SERVICES AND UTILITIES.

 

13.1 Provided that no Event of Default by Tenant exists under this Lease, and
subject to the other provisions of this Lease, Landlord agrees to furnish to the
Premises during Business Hours on generally recognized business days (but
exclusive in any event of Sundays and federal holidays), the following services
and utilities, commensurate with industry standard consistent with other
comparable office buildings in Washington, D.C., as adjusted to account for the
relative size, age, character, quality, condition, and location of such other
buildings, subject to the rules and regulations of the Building, prescribed from
time to time: (a) water suitable for normal office use of the Premises, and hot
and cold watering Building standard restrooms and chilled water in Building
standard drinking fountains; (b) heat and air conditioning required in
Landlord’s judgment for the use and occupation of the Premises; (c) cleaning and
janitorial service; (d) elevator service by non-attended automatic elevators;
(e) such window washing as may from time to time in Landlord’s judgment be
reasonably required; (f) equipment to bring to Tenant’s meter, electricity in
the amount of five (5) watts per rentable square foot in the Premises for
heating and cooling, lighting, operation of business machines and equipment
which are normally employed for general office use, convenience power such as
for outlets, and plumbing (the “Normal Wattage”); and (g) all Building standard
replacement tubes, lamps, ballasts and bulbs in the Premises (and the
installation thereof). To the extent that Tenant is not billed directly by
public utility therefor, if Tenant’s monthly per rentable square foot electrical
use in the Premises exceeds the Normal Wattage, as reasonably determined by
Landlord, Tenant shall pay to Landlord, upon Landlord’s written demand, as
Additional Rent, the monthly costs of electricity used in the Premises in excess
of such Normal Wattage, as measured on monthly basis, and all costs of sub
metering necessary to determine such excess usage. The charge shall be at the
rates charged for such services by the local public utility. Landlord shall not
be liable for, and Tenant shall not be entitled to, any abatement or reduction
of rental by reason of Landlord’s failure to furnish any of the foregoing,
unless such failure shall persist for an unreasonable time after written notice
of such failure is given to Landlord by Tenant and provided further that
Landlord shall not be liable when such failure is caused by accident, breakage,
repairs, labor disputes of any character, energy usage restrictions or by any
other cause, similar or dissimilar, beyond the reasonable control of Landlord.
Landlord shall use reasonable efforts to remedy any interruption in the
furnishing of services and utilities.

 

Tenant hereby acknowledges and agrees that Landlord is obligated to provide only
the services and amenities expressly described above, and that Landlord, its
agents and representatives, have made no representations whatsoever of any
additional services or amenities to be provided by Landlord now or in the future
under this Lease. Notwithstanding the foregoing, Tenant recognizes that Landlord
may, at Landlord’s sole option, elect to provide additional services or
amenities for the tenants of the Building from time to time, and hereby agrees
that Landlord’s discontinuance of any provision of any such additional services
or amenities (including any such additional services or amenities presently
being provided) shall not constitute a default of Landlord under this Lease nor
entitle Tenant to any abatement of or reduction in rent.

 

13.2 Should Tenant require any additional work or service, as described above,
including services furnished outside Business Hours specified above, Landlord
may, on terms to be agreed, upon reasonable advance notice by Tenant, furnish
such additional service and Tenant agrees to pay Landlord such charges as may be
agreed upon, including any tax imposed thereon, but in no event at a charge less
than landlord’s actual cost plus overhead for such additional

 

- 16 -



--------------------------------------------------------------------------------

service and, where appropriate, a reasonable allowance for depreciation of any
systems being used to provide such service. As of the date of execution hereof,
after hours heating and cooling is available upon forty eight (48) hours advance
written notice to Landlord. The current rate for after hours heating and cooling
is $55.00 per hour per floor but is subject to change from time to time and at
any time in Landlord’s sole and absolute discretion. Such rate shall be
allocated proportionately among tenants availing themselves of such after hours
heating and cooling based upon the square footage of such tenants’ premises or
as otherwise equitably determined by Landlord in the event that less than all
tenants on one (1) floor request such after hours heating and cooling.

 

13.3 Whenever (i) the Premises are occupied by more than one person per 110
square feet of usable area or (ii) heat-generating machines or equipment (other
than commercially reasonable number of personal computers, copiers and other
electrically-operated office machinery and equipment normally used in modern
offices) are used by Tenant in the Premises which affect the temperature
otherwise maintained by the air-conditioning system, Landlord reserves the right
to install supplementary air conditioning units in or for the benefit of the
Premises and the cost thereof, including the cost of installation and the cost
of operations and maintenance, shall be paid by Tenant to Landlord upon demand
as such Additional Rent.

 

13.4 Tenant will not, without the written consent of Landlord, use any apparatus
or device in the Premises, including but not limited to, electronic data
processing machines and machines using current in excess of 300 watts or 110
volts, which will in anyway increase the amount of electricity or water usually
furnished or supplied for use of the Premises for normal office use, nor connect
with electric current, except through existing electrical outlets in the
Premises, or water pipes, any apparatus or device for the purposes fusing
electrical current or water; provided, however, notwithstanding the foregoing,
Landlord acknowledges that Tenant’s usage of personal and customary office-size
copiers and personal desktop computers shall not constitute a breach of the
foregoing restrictions on office equipment machines which use more than 300
watts or 110 volts so long as Tenant’s copiers and computers are not “commercial
size” copiers, mini-workstation computers, or mainframe computers. If Tenant
shall require water or electric current in excess of that usually furnished or
supplied for use of the Premises as normal office use, Tenant shall procure the
prior written consent of Landlord for the use thereof, which Landlord may
refuse, and if Landlord does consent, Landlord may cause a water meter or
electric current meter to be installed so as to measure the amount of such
excess water and electric current. The cost of any such meters shall be paid for
by Tenant. Tenant agrees to pay as Additional Rent to Landlord promptly upon
demand therefor, the cost of all such excess water and electric current consumed
(as shown by said meters, if any, or, if none, as reasonably estimated by
Landlord) at the rates charged for such services by the local public utility or
agency, as the case may be, furnishing the same, plus any additional expense
incurred in keeping account of the water and electric current so consumed.

 

13.5 Subject to any supervening events of force majeure or other emergencies,
Tenant shall have access to the Building and the Premises twenty-four (24) hours
a day, seven (7) days a week, fifty-two (52) weeks per year. Landlord shall
electronically control access to the Building’s perimeter entrances (excluding
garage stairwells) after Business Hours and on holidays as Landlord deems
appropriate. Landlord’s undertaking of such controlled access shall not give
rise to any liability of Landlord in the event of any loss, injury or damage to
Tenant, its employees, agents, licensees or other invitees, or the property
thereof. Landlord shall initially provide Tenant with access cards readable by
Landlord’s Building access control system, at no

 

- 17 -



--------------------------------------------------------------------------------

charge to Tenant at the rate of one (1) access card per employee of Tenant
working in the Premises as of the Commencement Date. Any such initial cards or
passkeys which are inoperative shall be replaced by Landlord at Landlord’s
expense (and not be included in Direct Expenses). Landlord shall provide all
subsequent access cards for such system at Tenant’s sole cost which shall be the
cost payable by Landlord to its access control system provider for such cards.

 

13.6 Landlord initially shall provide Tenant with, upon Tenant’s request at
Landlord’s sole expense, and Tenant shall use only: (i) one (1) Building
standard suite entry signage on or near Tenant’s suite entry door; and (ii) for
the names of Tenant and its employees, up to a maximum of three (3) Building
standard directory strips in the Building’s lobby directory per each 1,000
rentable square feet leased by Tenant under this Lease (excluding storage or
parking spaces). Landlord shall have exclusive control over the Building’s lobby
directory. The reasonable costs of any replacement or additional signage shall
be at Tenant’s expense and payable as Additional Rent hereunder upon written
demand.

 

14. HOLDING OVER.

 

Tenant shall pay Landlord for each day Tenant retains possession of the Premises
or part of them after termination of this Lease by lapse of time or otherwise at
threat (“Holdover Rate”) which shall be 150% of the greater of: (a) the amount
of the Annual Rent for the last period prior to the date of such termination
plus all Rent Adjustments under Article 4; and, (b) the then market rental value
of the Premises as determined by Landlord assuming a new lease of the Premises
of the then usual duration another terms, in either case prorated on a daily
basis, and also pay all damages sustained by Landlord by reason of such
retention. If Landlord gives notice to Tenant of Landlord’ election to that
effect, such holding over shall constitute renewal of this Lease for a period
from month to month, but if the Landlord does not so elect, no such renewal
shall result notwithstanding acceptance by Landlord of any sums due hereunder
after such termination; and instead, a tenancy at sufferance at the Holdover
Rate shall be deemed to have been created. In any event, no provision of this
Article 14 shall be deemed to waive Landlord’s right of reentry or any other
right under this Lease or at law.

 

15. SUBORDINATION.

 

Without the necessity of any additional document being executed by Tenant for
the purpose of effecting a subordination, this Lease shall be subject and
subordinate at all times to ground or underlying leases and to the lien of any
mortgages or deeds of trust now or hereafter placed on, against or affecting the
Building, Landlord’s interest or estate in the Building, or any ground or
underlying lease; provided, however, that if the lessor, mortgagee, trustee, or
holder of any such mortgage or deed of trust elects to have Tenant’s interest in
this Lease be superior to any such instrument, then, by notice to Tenant, this
Lease shall be deemed superior, whether this Lease was executed before or after
said instrument. Notwithstanding the foregoing, Tenant covenants and agrees to
execute and deliver within five (5) business days after Landlord’s written
demand such further instruments evidencing such subordination or superiority of
this Lease as may be required by Landlord.

 

16. RULES AND REGULATIONS.

 

Tenant shall faithfully observe and comply with all the rules and regulations as
set forth in Exhibit C to this Lease and all reasonable modifications of and
additions to them from time to

 

- 18 -



--------------------------------------------------------------------------------

time put into effect by Landlord. Landlord shall use reasonable efforts to
enforce the Rules and Regulations in a non-arbitrary manner with regard to all
tenants in the Building and shall not invidiously use the Rules and Regulations
to discriminate against Tenant; provided, however, Landlord shall not be
responsible to Tenant for the nonperformance by any other tenant or occupant of
the Building of any such rules and regulations.

 

17. REENTRY BY LANDLORD.

 

17.1 Upon reasonable prior notice (which may be oral), except in case of
emergency in which case no notice need be given, Landlord reserves and shall at
all times have the right to re-enter the Premises to inspect the same, to supply
janitorial service and any other service to be provided by Landlord to Tenant
under this Lease, to show said Premises to prospective purchasers, mortgagees
or, during the final twelve (12) months of the Term or after an uncured Event of
Default, to prospective tenants; and to alter, improver repair the Premises and
any portion of the Building, without abatement of rent, and may for that purpose
erect, use and maintain scaffolding, pipes, conduits and other necessary
structures and open any wall, ceiling or floor in and through the Building and
Premises where reasonably required by the character of the work to be performed,
provided that: (a) entrance to the Premises shall not be blocked thereby;
(b) the business of Tenant and access to the Building, its parking garage, and
its entrances shall not be interfered with unreasonably; (c) such work does not
result in any permanent reduction in the rentable square footage of the
Premises; (d) to the greatest extent possible unless Landlord shall have no
other cost effective choice, Landlord shall ensure that any installations
affecting the Premises are installed behind the walls, under the floors, or
above the ceilings of the Premises. Tenant shall in all events have the right to
accompany Landlord in the Premises at any time Landlord is in the Premises but
Tenant’s failure to do so shall not entitle Tenant to preclude Landlord from
exercising its rights and privileges under this Section; provided, however, if
Tenant’s accompaniment is interfering with the work or services being performed
in the Premises or is otherwise prohibited by union, insurance, or other
third-party workplace rules and regulations, Landlord shall have the right, upon
notice (which may be oral) to exclude Tenant from so accompanying Landlord.

 

17.2 Provided that the business of Tenant shall not be interfered with
unreasonably and the entrance to the Premises shall not be blocked thereby,
Landlord shall have the right at any time to change the arrangement and/or
locations of entrances, or passageways, doors and doorways, and corridors,
windows, elevators, stairs, toilets or other public parts of the Building and to
change the name, number or designation by which the Building is commonly known.
In the event that Landlord damages any portion of any wall or wall covering,
ceiling, or floor or floor covering within the Premises, Landlord shall repair
or replace the damaged portion to match the original as nearly as commercially
reasonable but shall not be required to repair or replace more than the portion
actually damaged.

 

17.3 Tenant hereby waives any claims for damages for any injury or inconvenience
to or interference with Tenant’s business, any loss of occupancy or quiet
enjoyment of the Premises, and any other loss occasioned by any action of
Landlord authorized by this Article 17. Tenant agrees to reimburse Landlord, on
demand, as Additional Rent, for any expenses, which Landlord may incur in thus
effecting compliance with Tenant’s obligations under this Lease.

 

- 19 -



--------------------------------------------------------------------------------

17.4 For each of the aforesaid purposes, Landlord shall at all times have and
retain a key with which to unlock all of the doors in the Premises, excluding
Tenant’s vaults and safes or special security areas (designated in advance), and
Landlord shall have the right to use any and all means which Landlord may deem
proper to open said doors in an emergency to obtain entry to any portion of the
Premises. As to any portion to which access cannot be had by means of a key or
keys in Landlord’s possession, Landlord is authorized to gain access by such
means as Landlord shall elect and the cost of repairing any damage occurring in
doing so shall be borne by Tenant and paid to Landlord as Additional Rent upon
demand. Notwithstanding anything contained herein to the contrary, except after
an Event of Default by Tenant which remains uncured, Landlord shall use
commercially reasonable efforts to ensure that, except in the event of an
emergency, or as reasonably required pursuant to Section 17.1 above, neither
Landlord nor any of its agents, contractors, employees or invitees shall enter
the Premises after Business Hours.

 

18. DEFAULT.

 

18.1 Except as otherwise provided in Article 20, the following events shall be
deemed to be Events of Default under this Lease:

 

18.2 Tenant shall fail to pay when due any sum of money becoming due to be paid
to Landlord under this Lease, whether such sum be any installment of the rent
reserved by this Lease, any other amount treated as Additional Rent under this
Lease, or another payment or reimbursement to Landlord required by this Lease,
whether or not treated as Additional Rent under this Lease, and such failure
shall continue for a period of five days after written notice that such payment
was not made when due, but if any such notice shall be given, for the twelve
month period commencing with the date of such notice, the failure to pay, within
five days after when due, any additional sum of money becoming due to be paid to
Landlord under this Lease during such period shall be an Event of Default,
without notice.

 

18.3 Tenant shall fail to comply with any term, provision or covenant of this
Lease which is not provided for in another Section of this Article and shall not
cure such failure within twenty (20) days (forthwith, if the failure involves a
hazardous condition or one which would expose Landlord to risk of civil or
criminal prosecution) after written notice of such failure to Tenant, or such
longer period if reasonably necessary and the failure does not involve a
hazardous condition or such risk of civil or criminal prosecution, not to exceed
sixty (60) days in total, provided that such failure is capable of being cured
by Tenant and that Tenant promptly undertakes and pursues the same diligently to
completion.

 

18.4 Tenant shall fail to vacate the Premises immediately upon termination of
this Lease, by lapse of time or otherwise, or upon termination of Tenant’s right
to possession only.

 

18.4.1 Tenant shall become insolvent, admit in writing its inability to pay its
debts generally as they become due, file a petition in bankruptcy or a petition
to take advantage of any insolvency statute, make an assignment for the benefit
of creditors, make transfer in fraud of creditors, apply for or consent to the
appointment of a receiver of itself or of the whole or any substantial part of
its property, or file a petition or answer seeking reorganization or arrangement
under the federal bankruptcy laws, as now in effect or hereafter amended, or any
other applicable law or statute of the United States or any state thereof.

 

- 20 -



--------------------------------------------------------------------------------

18.4.2 A court of competent jurisdiction shall enter an order, judgment or
decree adjudicating Tenant bankrupt, or appointing a receiver of Tenant, or of
the whole or any substantial part of its property, without the consent of
Tenant, or approving petition filed against Tenant seeking reorganization or
arrangement of Tenant under the bankruptcy laws of the United States, as now in
effect or hereafter amended, or any state thereof, and such order, judgment or
decree shall not be vacated or set aside or stayed within thirty (30) days from
the date of entry thereof.

 

19. REMEDIES.

 

19.1 Except as otherwise provided in Article 20, upon the occurrence of any of
the Events of Default described or referred to in Article 18, Landlord shall
have the option to pursue any one or more of the following remedies without any
notice or demand whatsoever, concurrently or consecutively and not
alternatively:

 

19.1.1 Landlord may, at its election, terminate this Lease or terminate Tenant’s
right to possession only, without terminating the Lease.

 

19.1.2 Upon any termination of this Lease, whether by lapse of time or
otherwise, or upon any termination of Tenant’s right to possession without
termination of the Lease, Tenant shall surrender possession and vacate the
Premises immediately, and deliver possession thereof to Landlord, and Tenant
hereby grants to Landlord full and free license to enter into and upon the
Premises in such event and to repossess Landlord of the Premises as of
Landlord’s former estate and to expel or remove Tenant and any others who may be
occupying or be within the Premises and to remove Tenant’s signs and other
evidence of tenancy and all other property of Tenant there from without being
deemed in any manner guilty of trespass, eviction or forcible entry or detained,
and without incurring any liability for any damage resulting therefrom, Tenant
waiving any right to claim damages for such reentry and expulsion, and without
relinquishing Landlord’s right to rent or any other right given to Landlord
under this Lease or by operation of law.

 

19.1.3 Upon any termination of this Lease, whether by lapse of time or
otherwise, Landlord shall be entitled to recover as damages, all rent, including
any amounts treated as Additional Rent under this Lease, and other sums due and
payable by Tenant on the date of termination, plus as liquidated damages and not
as a penalty, an amount equal to the sum of: (a) an amount equal to the then
present value of the rent reserved in this Lease for the residue of the stated
Term of this Lease including any amounts treated as Additional Rent under this
Lease and all other sums provided in this Lease to be paid by Tenant, minus the
fair rental value of the Premises for such residue; (b) the value of the time
and expense necessary to obtain a replacement tenant or tenants, and the
estimated expenses described in Section 19.1.4 relating to recovery of the
Premises, preparation correlating and for relating itself; and (c) the cost of
performing any other covenants which would have otherwise been performed by
Tenant, with such costs being prorated if Landlord’s successive reletting of the
Premises is for a term extending beyond the scheduled expiration of this Lease.

 

19.1.4 Upon any termination of Tenant’s right to possession only without
termination of the Lease:

 

19.1.4.1 Neither such termination of Tenant’s right to possession nor Landlord’s
taking and holding possession thereof as provided in Section 19.1.2 shall

 

- 21 -



--------------------------------------------------------------------------------

terminate the Lease or release Tenant, in whole or in part, from any obligation,
including Tenant’s obligation to pay the rent, including any amounts treated as
Additional Rent, under this Lease for the full Term, and if Landlord so elects
Tenant shall pay forthwith to Landlord the sum equal to the entire amount of the
rent, including any amounts treated as Additional Rent under this Lease, for the
remainder of the Term plus any other sums provided in this Lease to be paid by
Tenant for the remainder of the Term.

 

19.1.4.2 Landlord may, but need not, relet the Premises or any part thereof for
such rent and upon such terms as Landlord, in its sole discretion, shall
determine (including the right to relet the Premises for a greater or lesser
term than that remaining under this Lease, the right to relet the Premises as a
part of a larger area; and the right to change the character or use made of the
Premises). In connection with or in preparation for any reletting, Landlord may,
but shall not be required to, make repairs, alterations and additions in or to
the Premises and redecorate the same to the extent Landlord deems reasonably
necessary to place the Premises in the same rentable conditionals existed upon
the Commencement Date (reasonable wear and tear excepted), and Tenant shall,
upon demand, pay the cost thereof, together with Landlord’s reasonable expenses
of reletting, including, without limitation, any commission incurred by
Landlord, with such costs being prorated if Landlord’s successive reletting of
the Premises is for a term extending beyond the scheduled expiration of this
Lease. If Landlord decides to relet the Premises or a duty to relet is imposed
upon Landlord by law, Landlord and Tenant agree that nevertheless Landlord shall
at most be required to use only the same efforts Landlord then uses to lease
premises in the Building generally and that in any case that Landlord shall not
be required to give any preference or priority to the showing or leasing of the
Premises over any other space that Landlord may be leasing or have available and
may place a suitable prospective tenant in any such other space regardless of
when such other space becomes available. Landlord shall not be required to
observe any instruction given by Tenant about any reletting or accept any tenant
offered by Tenant unless such offered tenant has a credit-worthiness acceptable
to Landlord and leases the entire Premises upon terms and conditions including a
rate of rent (after giving effect to all expenditures by Landlord for tenant
improvements, broker’s commissions and other leasing costs) all no less
favorable to Landlord than as called for in this Lease, nor shall Landlord be
required to make or permit any assignment or sublease for more than the current
term or which Landlord would not be required to permit under the provisions of
Article 9. In any proceedings to enforce this Lease, Landlord shall be presumed
to have complied with any duty now or hereafter imposed by law to relet the
Premises in order to mitigate its damages, and Tenant shall bear the burden of
proof to establish otherwise.

 

19.1.4.3 Until such time as Landlord shall elect to terminate the Lease and
shall thereupon be entitled to recover the amounts specified in such case in
Section 19.1.3, Tenant shall pay to Landlord upon demand the full amount of all
rent, including any amounts treated as Additional Rent under this Lease and
other sums reserved in this Lease for the remaining Term, together with the
costs of repairs, alterations, additions, redecorating and Landlord’s expenses
of reletting and the collection of the rent accruing therefrom (including
attorney’s fees and broker’s commissions), as the same shall then be due or
become due from time to time, less only such consideration as Landlord may have
received from any reletting of the Premises; and Tenant agrees that Landlord may
file suits from time to time to recover any sums falling due under this Article
19 as they become due. Any proceeds of reletting by Landlord in excess of the
amount then owed by Tenant to Landlord from time to time shall be credited
against Tenant’s future obligations under this Lease but shall not otherwise be
refunded to Tenant or inure to Tenant’s benefit.

 

- 22 -



--------------------------------------------------------------------------------

19.2 Landlord may, at Landlord’s option, upon the occurrence of an Event of
Default, enter into and upon the Premises if Landlord determines in its sole
discretion that Tenant is not acting within a commercially reasonable time to
maintain, repair or replace anything for which Tenant is responsible under this
Lease and correct the same, without being deemed in any manner guilty of
trespass, eviction or forcible entry and detainer and without incurring any
liability for any damage or interruption of Tenant’s business resulting
therefrom. If Tenant shall have vacated the Premises and failed to pay any
installment of Annual Rent, Direct Expenses, Taxes, or Additional Rent when due
and payable or shall have abandoned the Premises, Landlord may at Landlord’s
option re-enter the Premises at any time during the last six months of the then
current term of this Lease and make any and all such changes, alterations,
revisions, additions and tenant and other improvements in or about the Premises
as Landlord shall elect, all without any abatement of any of the rent otherwise
to be paid by Tenant under this Lease.

 

19.3 If, on account of any breach or default by Tenant in Tenant’s obligations
under the terms and conditions of this Lease, it shall become necessary or
appropriate for Landlord to employ or consult with an attorney concerning or to
enforce or defend any of Landlord’s rights or remedies arising under this Lease,
Tenant agrees to pay all Landlord’s attorney’s fees so incurred. Tenant
expressly waives any right to service of any notice required by any present or
future law or ordinance applicable to landlords or tenants but not required by
the terms of this Lease. In any action or proceeding brought by either party
against the other under this Lease, the prevailing party shall be entitled to
recover from the other party reasonable attorneys’ fees, investigation costs,
and other reasonable legal expenses and court costs incurred by such party in
such action or proceeding. Landlord and Tenant each expressly waive all rights
to a trial by jury in any claim, action, proceeding or counterclaim arising out
of or in any way connected with this Lease.

 

19.4 Pursuit of any of the foregoing remedies shall not preclude pursuit of any
of the other remedies provided in this Lease or any other remedies provided by
law (all such remedies being cumulative), nor shall pursuit of any remedy
provided in this Lease constitute a forfeiture or waiver of any rent due to
Landlord under this Lease or of any damages accruing to Landlord by reason of
the violation of any of the terms, provisions and covenants contained in this
Lease.

 

19.5 No act or thing done by Landlord or its agents during the Term shall be
deemed a termination of this Lease or an acceptance of the surrender of the
Premises, and no agreement to terminate this Lease or accept a surrender of said
Premises shall be valid, unless in writing signed by Landlord. No waiver by
either party of any violation or breach of any of the terms, provisions and
covenants contained in this Lease shall be deemed or construed to constitute a
waiver of any other violation or breach of any of the terms, provisions and
covenants contained in this Lease. Landlord’s acceptance of the payment of
rental or other payments after the occurrence of an Event of Default shall not
be construed as a waiver of such Default, unless Landlord so notifies Tenant in
writing. Forbearance by Landlord in enforcing one or more of the remedies
provided in this Lease upon an Event of Default shall not be deemed or construed
to constitute a waiver of such Default or of Landlord’s right to enforce any
such remedies with respect to such Default or any subsequent Default.

 

- 23 -



--------------------------------------------------------------------------------

19.6 INTENTIONALLY OMITTED.

 

19.7 Any and all property which may be removed from the Premises by Landlord
pursuant to the authority of this Lease or of law, to which Tenant is or may be
entitled, may be handled, removed and/or stored, as the case may be, by or at
the direction of Landlord but at the risk, cost and expense of Tenant, and
Landlord shall in no event be responsible for the value, preservation or
safekeeping thereof. Tenant shall pay to Landlord, as Additional Rent within ten
(10) days after Tenant’s receipt of an invoice therefor (or Tenant’s refusal to
accept delivery thereof), any and all reasonable expenses incurred in such
removal and all storage charges against such property so long as the same shall
be in Landlord’s possession or under Landlord’s control. Any such property of
Tenant not retaken by Tenant from storage within thirty (30) days after removal
from the Premises shall, at Landlord’s option, be deemed conveyed by Tenant to
Landlord under this Lease as by a bill of sale without further payment or credit
by Landlord to Tenant.

 

20. TENANT’S BANKRUPTCY OR INSOLVENCY.

 

20.1 If at any time and for so long as Tenant shall be subjected to the
provisions of the United States Bankruptcy Code or other law of the United
States or any state thereof for the protection of debtors as in effect at such
time (each a “Debtor’s Law”):

 

20.1.1 Tenant, Tenant as debtor-in-possession, and any trustee or receiver of
Tenant’s assets (each a “Tenant’s Representative”) shall have no greater rights
to assume or assign this Lease or any interest in this Lease, or to sublease any
of the Premises than accorded to Tenant in Article 9, except to the extent
Landlord shall be required to permit such assumption, assignment or sublease by
the provisions of such Debtor’s Law. Without limitation of the generality of the
foregoing, any right of any Tenant’s Representative to assume or assign this
Lease or to sublease any of the Premises shall be subject to the conditions
that:

 

20.1.1.1 Such Debtor’s Law shall provide to Tenant’s Representative a right of
assumption of this Lease which Tenant’s Representative shall have timely
exercised and Tenant’s Representative shall have fully cured any default of
Tenant under this Lease.

 

20.1.1.2 Tenant’s Representative or the proposed assignee, as the case shall be,
shall have deposited with Landlord as security for the timely payment of rent an
amount equal to the larger of: (a) three months’ rent and other monetary charges
accruing under this Lease; and (b) any sum specified in Article 5; and shall
have provided Landlord with adequate other assurance of the future performance
of the obligations of the Tenant under this Lease. Without limitation, such
assurances shall include, at least, in the case of assumption of this Lease,
demonstration to the satisfaction of the Landlord that Tenant’s Representative
has and will continue to have sufficient unencumbered assets after the payment
of all secured obligations and administrative expenses to assure Landlord that
Tenant’s Representative will have sufficient funds to fulfill the obligations of
Tenant under this Lease; and, in the case of assignment, submission of current
financial statements of the proposed assignee, audited by an independent
certified public accountant reasonably acceptable to Landlord and showing a net
worth and working capital in amounts determinedly Landlord to be sufficient to
assure the future performance by such assignee of all of the Tenant’s
obligations under this Lease.

 

20.1.1.3 The assumption or any contemplated assignment of this Lease or
subleasing any part of the Premises, as shall be the case, will not breach any
provision in any other lease, mortgage, financing agreement or other agreement
by which Landlord is bound.

 

- 24 -



--------------------------------------------------------------------------------

20.1.1.4 Landlord shall have, or would have had absent the Debtor’s Law, no
right under Article 9 to refuse consent to the proposed assignment or sublease
by reason of the identity or nature of the proposed assignee or sublessee or the
proposed use of the Premises concerned.

 

21. QUIET ENJOYMENT.

 

Landlord represents and warrants that it has full right and authority to enter
into this Lease and that Tenant, while paying the rental and performing its
other covenants and agreements contained in this Lease, shall peaceably and
quietly have, hold and enjoy the Premises for the Term without hindrance or
molestation from Landlord subject to the terms and provisions of this Lease.
Landlord shall not be liable for any interference or disturbance by other
tenants or third persons, nor shall Tenant be released from any of the
obligations of this Lease because of such interference or disturbance.

 

22. DAMAGE BY FIRE, ETC.

 

22.1 In the event the Premises or the Building are damaged by fire or other
cause and in Landlord’s reasonable estimation such damage can be materially
restored within one hundred eighty (180) days of the date of such damage,
Landlord shall forthwith repair the same and this Lease shall remain in full
force and effect, except that Tenant shall be entitled to a proportionate
abatement in rent from the date of such damage. Such abatement of rent shall be
made pro rata from the date of damage in accordance with the extent to which the
damage and the making of such repairs shall interfere with the use and occupancy
by Tenant of the Premises from time to time. Within forty-five (45) days from
the date of such damage, Landlord shall notify Tenant, in writing, of Landlord’s
reasonable estimation of the length of time within which material restoration
can be made, and Landlord’s determination shall be binding on Tenant. For
purposes of this Lease, the Building or Premises shall be deemed “materially
restored” if they are in such condition as would not prevent or materially
interfere with Tenant’s use of the Premises for the purpose for which it was
being used immediately before such damage.

 

22.2 If such repairs cannot, in Landlord’s reasonable estimation, be made within
one hundred and eighty (180) days of the date of such damage, Landlord and
Tenant shall each have the option of giving the other, at any time within sixty
(60) days after such damage, notice terminating this Lease as of the date of
such damage. In the event of the giving of such notice, this Lease shall expire
and all interest of the Tenant in the Premises shall terminate as of the date of
such damage as if such date had been originally fixed in this Lease for the
expiration of the Term. In the event that neither Landlord nor Tenant exercises
its option to terminate this Lease, then Landlord shall repair or restore such
damage, this Lease continuing in full force and effect, and the rent hereunder
shall be proportionately abated from the date of such damage as provided in
Section 22.1.

 

22.3 Landlord shall not be required to repair or replace any damage or loss by
or from fire or other cause to any paneling, decorations, partitions, additions,
railings, ceilings, floor coverings, office fixtures or any other property or
improvements installed on the Premises or belonging to Tenant. Any insurance
which may be carried by Landlord or Tenant against loss or damage to the
Building or Premises shall be for the sole benefit of the party carrying such
insurance and under its sole control.

 

- 25 -



--------------------------------------------------------------------------------

22.4 In the event that Landlord should fail to complete such repairs and
material restoration within sixty (60) days after the date estimated by Landlord
therefor as extended by this Section 22.4, Tenant may at its option and as its
sole remedy terminate this Lease by delivering written notice to Landlord,
within fifteen (15) days after the expiration of said period of time, whereupon
the Lease shall end on the date of such notice or such later date fixed in such
notice as if the date of such notice was the date originally fixed in this Lease
for the expiration of the Term; provided, however, that if construction is
delayed because of changes, deletions or additions in construction requested by
Tenant, strikes, lockouts, casualties, Acts of God, war, material or labor
shortages, government regulation or control or other causes beyond the
reasonable control of Landlord, the period for restoration, repair or rebuilding
shall be extended for the amount of time Landlord is so delayed.

 

22.5 Notwithstanding anything to the contrary contained in this Article:
(a) Landlord shall not have any obligation whatsoever to repair, reconstruct, or
restore the Premises when the damages resulting from any casualty covered by the
provisions of this Article 22 occur during the last twelve (12) months of the
Term or any extension thereof, but if Landlord determines not to repair such
damages Landlord shall notify Tenant and if such damages shall render any
material portion of the Premises untenantable Tenant shall have the right to
terminate this Lease by notice to Landlord within fifteen (15) days after
receipt of Landlord’s notice; and (b) in the event the holder of any
indebtedness secured by mortgage or deed of trust covering the Premises or
Building requires that any insurance proceeds be applied to such indebtedness,
then Landlord shall have the right to terminate this Lease by delivering written
notice of termination to Tenant within fifteen (15) days after such requirement
is made by any such holder, whereupon this Lease shall end on the date of such
damage as if the date of such damage were the date originally fixed in this
Lease for the expiration of the Term.

 

22.6 In the event of any damage or destruction to the Building or Premises by
any peril covered by the provisions of this Article 22, it shall be Tenant’s
responsibility to properly secure the Premises and upon notice from Landlord to
remove forthwith, at its sole cost and expense, such portion of all of the
property belonging to Tenant or its licensees from such portion or all of the
Building or Premises as Landlord shall reasonably request.

 

23. EMINENT DOMAIN.

 

If all or any substantial part of the Premises shall be taken or appropriated by
any public or quasi-public authority under the power of eminent domain, or
conveyance in lieu of such appropriation, either party to this Lease shall have
the right, at its option, of giving the other, at any time within thirty
(30) days after such taking, written notice terminating this Lease effective of
the date of the taking, except that Tenant may only terminate this Lease by
reason of taking or appropriation, if such taking or appropriation shall be so
substantial as to materially interfere with Tenant’s use and occupancy of the
Premises. If neither party to this Lease shall so elect to terminate this Lease,
the rental thereafter to be paid shall be adjusted on a fair and equitable basis
under the circumstances. In addition to the rights of Landlord above, if any
substantial part of the Building shall betaken or appropriated by any public or
quasi-public authority under the power of eminent domain or conveyance in lieu
thereof, and regardless of whether the Premises or any part thereof are so taken
or appropriated, Landlord shall have the right, at its sole option, to

 

- 26 -



--------------------------------------------------------------------------------

terminate this Lease. Landlord shall be entitled to any and all income, rent,
award, or any interest whatsoever in or upon any such sum, which may be paid or
made in connection with any such public or quasi-public use or purpose, and
Tenant hereby assigns to Landlord any interest it may have in or claim to all or
any part of such sums, other than any separate award which may be made with
respect to Tenant’s trade fixtures and moving expenses; Tenant shall make no
claim for the value of any unexpired Term.

 

24. SALE BY LANDLORD.

 

In event of a sale or conveyance by Landlord of the Building, the same shall
operate to release Landlord from any future liability upon any of the stated
covenants or conditions contained in this Lease in favor of Tenant, and in such
event Tenant agrees to look solely to the responsibility of the successor in
interest of Landlord in and to this Lease. Except as set forth in this Article
24, this Lease shall not be affected by any such sale and Tenant agrees to
attorn to the purchaser or assignee. If any security has been given by Tenant to
secure the faithful performance of any of the covenants of this Lease, Landlord
may transfer or deliver said security, as such, to Landlord’s successor in
interest and thereupon Landlord shall be discharged from any further liability
with regard to said security.

 

25. ESTOPPEL CERTIFICATES.

 

Within ten (10) business days following any written request which Landlord may
make from time to time, Tenant shall execute and deliver to Landlord or
mortgagee or prospective mortgagee a sworn statement certifying: (a) the date of
commencement of this Lease; (b) the fact that this Lease is unmodified and in
full force and effect (or, if there have been modifications to this Lease, that
this Lease is in full force and effect, as modified, and stating the date and
nature of such modifications): (c) the date to which the rent and other sums
payable under this Lease have been paid; (d) the fact that there are no current
defaults under this Lease by either Landlord or Tenant except as specified in
Tenant’s statement; and (e) such other matters as may be reasonably requested by
Landlord. Landlord and Tenant intend that any statement delivered pursuant to
this Article 25 may be relied upon by any mortgagee, beneficiary or purchaser
and Tenant shall be liable for all loss, cost or expense resulting from the
failure of any sale or funding of any loan caused by any material misstatement
contained in such estoppel certificate, or the failure to deliver the estoppel
certificate when required. If Tenant fails to execute and deliver such
certificate within five (5) business days after a second written request
therefor from Landlord, Tenant by such failure irrevocably constitutes and
appoints (coupled with an interest) Landlord or any Landlord Entity or
Landlord’s managing agent, as Tenant’s true attorney-in-fact, to execute and
deliver such certificate on Tenant’s behalf but only to the extent that such
facts therein are true at that time. Such certificate, as executed and delivered
by any such attorney-in-fact, shall be fully binding on Tenant.

 

26. SURRENDER OF PREMISES.

 

26.1 Tenant and Landlord shall, at least thirty (30) days before the last day of
the term, arrange to meet for a joint inspection of the Premises. In the event
of Tenant’s failure to arrange such joint inspection to be held prior to
vacating the Premises, and the failure is not caused by Landlord’s lack of
cooperation, Landlord’s inspection at the time of or after Tenant’s vacating the
Premises shall be conclusively deemed correct for purposes of determining
Tenant’s responsibility for repairs and restoration.

 

- 27 -



--------------------------------------------------------------------------------

26.2 At the end of the Term or any renewal of the Term or other sooner
termination of this Lease, Tenant will peaceably deliver up to Landlord
possession of the Premises, together with all improvements or additions upon or
belonging to the same, by whomsoever made, in the same condition as received or
first installed, broom clean and free of all debris, excepting only ordinary
wear and tear and damage by fire or other casualty. Tenant may, and at
Landlord’s request shall, at Tenant’s sole cost, remove upon termination of this
Lease, any and all furniture, furnishings, movable partitions of less than full
height from floor to ceiling, trade fixtures and other property installed by
Tenant, title to which shall not be in or pass automatically to Landlord upon
such termination, repairing all damage caused by such removal. Property not so
removed shall, unless requested to be removed, be deemed abandoned by Tenant and
title to the same shall thereupon pass to Landlord under this Lease as by a bill
of sale. All other alterations, additions and improvements in, on or to the
Premises shall be dealt with and disposed of as provided in Article 6 hereof.

 

26.3 All obligations of Tenant under this Lease not fully performed as of the
expiration or earlier termination of the Term shall survive the expiration or
earlier termination of the Term. In the event that Tenant’s failure to perform
prevents Landlord from releasing the Premises, Tenant shall continue to pay rent
pursuant to the provisions of Article 14 until such performance is complete.
Upon the expiration or earlier termination of the Term, Tenant shall pay to
Landlord the amount, as estimated by Landlord, necessary to repair and restore
the Premises as provided in this Lease and/or to discharge Tenant’s obligation
for unpaid amounts due or to become due to Landlord. All such amounts shall be
used and held by Landlord for payment of such obligations of Tenant, with Tenant
being liable for any additional costs upon written demand by Landlord, or with
any excess to be returned to Tenant after all such obligations have been
determined and satisfied. Any otherwise unused Security Deposit shall be
credited against the amount payable by Tenant under this Lease.

 

27. NOTICES.

 

Any notice or document required or permitted to be delivered under this Lease
shall be in writing and addressed to the intended recipient, shall be
transmitted personally, by fully prepaid registered or certified United States
Mail return receipt requested, by messenger or by reputable independent contract
overnight delivery service furnishing a written record of attempted or actual
delivery, and shall be deemed to be delivered when tendered for delivery to the
addressee at its address set forth on the Reference Page, or at such other
address as it has then last specified by written notice delivered in accordance
with this Article 27, or if to Tenant at either its aforesaid address or its
last known registered office or home of a general partner or individual owner,
whether or not actually accepted or received by the addressee.

 

28. TAXES PAYABLE BY TENANT.

 

In addition to rent and other charges to be paid by Tenant under this Lease,
Tenant shall reimburse to Landlord, upon written demand accompanied by
reasonably supporting documentation, any and all taxes payable by Landlord
(other than net income taxes) whether or not now customary or within the
contemplation of the parties to this Lease to the extent not otherwise included
in Direct Expenses and Taxes: (a) upon, allocable to, or measured by or on the
gross or net rent payable under this Lease, including without limitation any
gross income tax or excise tax levied by the State, any political subdivision
thereof, or the Federal Government with respect to the receipt of such rent;
(b) upon or with respect to the possession, leasing,

 

- 28 -



--------------------------------------------------------------------------------

operation, management, maintenance, alteration, repair, use or occupancy of the
Premises or any portion thereof; including any sales, use or service tax imposed
as a result thereof, (c) upon or measured by the Tenant’s gross receipts or
payroll or the value of Tenant’s equipment, furniture, fixtures and other
personal property of Tenant or leasehold improvements, alterations or additions
located in the Premises; or (d) upon this transaction or any document to which
Tenant is a party creating or transferring any interest of Tenant in this Lease
or the Premises. In addition to the foregoing, Tenant agrees to pay, before
delinquency, any and all taxes levied or assessed against Tenant and which
become payable during the Term hereof upon Tenant’s equipment, furniture,
fixtures another personal property of Tenant located in the Premises.

 

29. RELOCATION OF TENANT.

 

[Intentionally Deleted]

 

30. DEFINED TERMS AND HEADINGS.

 

The Article headings shown in this Lease are for convenience of reference and
shall in no way define, increase, limit or describe the scope or intent of any
provision of this Lease. Any indemnification or insurance of Landlord shall
apply to and inure to the benefit of all the following “Landlord Entities”,
being Landlord, Landlord’s investment manager, and the trustees, boards of
directors, officers, general partners, beneficiaries, stockholders, employees
and agents of each of them. Any option granted to Landlord shall also include or
be exercisable by Landlord’s trustee, beneficiary, agents and employees, as the
case may be. In any case where this Lease is signed by more than one person, the
obligations under this Lease shall be joint and several. The terms “Tenant” and
“Landlord” or any pronoun used in place thereof shall indicate and include the
masculine or feminine, the singular or plural number, individuals, firms or
corporations, and each of their respective successors, executors, administrators
and permitted assigns, according to the context hereof. The term “rentable area”
shall mean the rentable area of the Premises or the Building as calculated by
the Landlord on the basis of the plans and specifications of the Building
including a proportionate share of any common areas. Tenant hereby accepts and
agrees to be bound by the figures for the rentable space footage of the Premises
and Tenant’s Proportionate Share shown on the Reference Page.

 

31. TENANT’S AUTHORITY.

 

If Tenant signs as a corporation each of the persons executing this Lease on
behalf of Tenant represents and warrants that Tenant has been and is qualified
to do business in the state in which the Building is located, that the
corporation has full right and authority to enter into this Lease, and that all
persons signing on behalf of the corporation were authorized to do so by
appropriate corporate actions. If Tenant signs as a partnership, trust or other
legal entity, each of the persons executing this Lease on behalf of Tenant
represents and warrants that Tenant has complied with all applicable laws, rules
and governmental regulations relative to its right to do business in the state
and that such entity on behalf of the Tenant was authorized to do so by any and
all appropriate partnership, trust or other actions. Tenant agrees to furnish
within five (5) business days after written request a corporate resolution,
proof of due authorization by partners, or other appropriate documentation
evidencing the due authorization of Tenant to enter into this Lease.

 

- 29 -



--------------------------------------------------------------------------------

32. COMMISSIONS.

 

Each of the parties represents and warrants to the other that it has not dealt
with any broker or finder in connection with this Lease, except as described on
the Reference Page. Each of the parties hereby agrees to indemnify, defend and
hold the other harmless from and against any claims by a broker or finder
relating to such party’s breach or alleged breach of the foregoing
representation or warranty.

 

33. TIME AND APPLICABLE LAW.

 

Time is of the essence of this Lease and all of its provisions. This Lease shall
in all respects be governed by the laws of the District of Columbia.

 

34. SUCCESSORS AND ASSIGNS.

 

Subject to the provisions of Article 9, the terms, covenants and conditions
contained in this Lease shall be binding upon and inure to the benefit of the
heirs, successors, executors, administrators and assigns of the parties to this
Lease.

 

35. ENTIRE AGREEMENT.

 

This Lease, together with its exhibits, contains all agreements of the parties
to this Lease and supersedes any previous negotiations. There have been no
representations made by the Landlord or understandings made between the parties
other than those set forth in this Lease and its exhibits. This Lease may not be
modified except by a written instrument duly executed by the parties to this
Lease.

 

36. EXAMINATION NOT OPTION.

 

Submission of this Lease shall not be deemed to be a reservation of the
Premises. Landlord shall not be bound by this Lease until it has received a copy
of this Lease duly executed by Tenant and has delivered to Tenant a copy of this
Lease duly executed by Landlord, and until such delivery Landlord reserves the
right to exhibit and lease the Premises to other prospective tenants.
Notwithstanding anything contained in this Lease to the contrary, Landlord may
withhold delivery of possession of the Premises from Tenant until such time as
Tenant has paid to Landlord any security deposit required by Article 5, the
first month’s rent as set forth in Article 3, the insurance policy or policies
or certificate(s) thereof as set forth in Article 11 and any sum owed pursuant
to this Lease.

 

37. RECORDATION.

 

Tenant shall not record or register this Lease or a short form memorandum hereof
without the prior written consent of Landlord, and then shall pay all charges
and taxes incident such recording or registration.

 

- 30 -



--------------------------------------------------------------------------------

38. CONDITION OF PREMISES.

 

Tenant acknowledges that (a) except as expressly set forth in this Lease,
Landlord has made and will make no warranties to Tenant regarding the condition
of the Premises or the Building or the suitability thereof for Tenant’s intended
purposes, and (b) Landlord disclaims any and all implied warranties, covenants
or conditions regarding (i) the performance by Landlord of its obligations under
this Lease or (ii) Tenant’s use and enjoyment of the Premises.

 

39. PARKING.

 

Tenant shall have the privilege to use up to one (1) parking space in the
parking garage in the Building for every 1,500 rentable square feet in the
Premises at the prevailing market rate for such spaces, subject to change, which
is currently one hundred eighty five dollars ($185.00) per month for unreserved
spaces.

 

40. [INTENTIONALLY DELETED].

 

41. RENEWAL OPTION.

 

Provided that: (i) Tenant (including any Qualified Tenant Affiliate) is in
possession of at least seventy five percent (75%) of the Premises and no Event
of Default exists at the time of the exercise of such option or arises
subsequent thereto, and no event exists which by notice and/or the passage of
time would constitute an Event of Default if not cured within the applicable
cure period provided under this Lease; and (ii) Tenant has not sublet or
assigned any of its rights, title, and interest in and to this Lease except to
qualified Tenant Affiliate, Tenant (or any Qualified Tenant Affiliate which is
the bona fide assignee of Tenant’s entire leasehold interest in and to the
Premises) shall have the option to renew this Lease for one (1) consecutive
renewal term of five (5) years, provided Tenant notifies Landlord in writing of
its exercise of such option not sooner than fifteen (15) months nor later than
twelve (12) months prior to the Termination Date (“Tenant’s Renewal Notice”),
time being of the essence. If Tenant fails to deliver timely Tenant’s Renewal
Notice to Landlord or if Landlord fails to receive it, this option contained in
this Section 41 shall automatically expire. If this option in this Section 41 is
exercised timely, Landlord and Tenant shall have thirty (30) days after Tenant’s
timely exercise of this renewal option in which to agree on the Annual Rent and
rent escalations to be payable for the renewal period, provided that:
(i) regardless of subsection (ii) which follows, in no event shall such Annual
Rent be less than the then current escalated rate; (ii) Annual Rent and the rent
escalations shall be at one hundred percent (100%) of the fair market rate,
including the amount (i.e. on a per square foot basis) of tenant concessions and
improvement allowances then being offered by landlords to actual
tenant-occupants in comparable buildings in downtown Washington, D.C. under
leases for office purposes of generally similar quantities of space for renewals
(not for new space), but as also determined by the mutual agreement of Landlord
and Tenant; and (iii) the Base Year for the renewal term shall be the calendar
year in which the renewal term commences; (iv) Tenant shall post an increase in
its Security Deposit which is commensurate with such new Annual Rent if an Event
of Default shall have occurred within the twenty four (24) months immediately
prior to the effective date of such renewal; and (v) all other provisions of
this Lease shall remain the same during the renewal term, except that Tenant
shall have no further renewal option. If Landlord and Tenant agree on the Annual
Rent and rent escalations for said period, they shall execute an amendment to
this Lease within ten (10) business days after such agreement stating the
monthly rent and rent escalations payable for such period, and such

 

- 31 -



--------------------------------------------------------------------------------

amendment shall be attached to this Lease and become a part hereof. Should
Landlord and Tenant be unable for any reason to agree upon a new Annual Rent
within said thirty (30) days after Tenant’s exercise of this option, then the
Annual Rent and rent escalations shall be determined by appraisal by a board of
three (3) real estate brokers. One of such brokers shall be named by Landlord,
one by Tenant, and the two so appointed shall select a third. Such brokers shall
be licensed as real estate brokers in the District of Columbia, and shall have
not less than ten (10) years’ experience in the field of commercial office
leasing in the East End Submarket of downtown Washington, D.C. Each shall be
recognized as being ethical and reputable within its field. Landlord and Tenant
agree to make their appointments promptly within five (5) business days after
the expiration of the thirty (30) day period, and the two brokers shall promptly
select a third broker within five (5) business days thereafter. Each broker
shall, within five (5) business days after selection of the third broker, submit
its determination of the Annual Rent and rent escalations and the Annual Rent
and rent escalations shall be deemed to be the rent and escalations determined
by the third broker, unless it is higher than the higher of the two values
determined by the first two brokers, in which event the higher of the first two
appraisals shall be the Annual Rent and escalations, or unless it is lower than
the lower of the two values determined by the first two brokers, in which event
the lower of the first two appraisals shall be the Annual Rent and escalations.
In arriving at its rental rate determinations, each broker shall consider and
analyze all material components of the Lease, and review terms being offered to
prospective office tenants for comparable space in comparable office buildings
and locations in the Washington, D.C. metropolitan area for leases commencing on
or about the time of commencement of the renewal period. In nonevent shall the
Annual Rent so determined be less than the Annual Rent for the immediately
preceding Lease Year. Landlord and Tenant shall each pay the fee of the
broker-selected by it and they shall share equally the payment of the fee of the
third broker. If Landlord and Tenant agree on the Annual Rent and rent
escalations for said period, they shall immediately execute an amendment to this
Lease stating the monthly rent and rent escalations payable for such period, and
such amendment shall be attached to this Lease and become a part hereof.
Notwithstanding the foregoing, unless Tenant shall have entered into a written
renewal amendment with Landlord as aforesaid, Tenant may withdraw its exercise
of this renewal option in this Section 41 by giving written notice to Landlord
at any time prior to the beginning of the tenth (10th) month before the
Termination Date. If Tenant fails to provide timely such notice to Landlord and
Tenant shall have also failed to enter into such written amendment, the parties
shall nonetheless be deemed under this Lease to have agreed irrevocably in
writing to renew the Lease in accordance with the foregoing brokers’
determination of the Annual Rent and rent escalations.

 

42. LIMITATION OF LANDLORD’S LIABILITY.

 

Redress for any claim against Landlord under this Lease shall be limited to and
enforceable only against and to the extent of Landlord’s interest in the
Building or Landlord’s interest in any net proceeds of any sale of such interest
or commercial general liability insurance recovered by Landlord and arising from
its interest in the Building, but such redress shall be subject and subordinate
in all events to the rights of any secured creditors of Landlord and to the
superior rights of any person or entity as described in Section 15 above. The
obligations of Landlord under this Lease are not intended to and shall not be
personally binding on, nor shall any resort be had to the private properties of,
any of its trustees or board of directors and officers, as the case may be, its
investment manager, the general partners thereof; or any beneficiaries,
stockholders, employees, or agents of Landlord or the investment manager.

 

- 32 -



--------------------------------------------------------------------------------

43. EARLY TERMINATION.

 

Provided no Event of Default has occurred and Tenant has given Landlord at least
eight (8) months’ prior written notice, Tenant shall have the option to cancel
its obligations under the Lease, with respect to Suite Number 250 only,
effective as of October 31, 2009 (the “Termination Date”) by making a payment to
Landlord upon the exercise of the cancellation option equal to the sum of
(a) Landlord’s unamortized deal costs (i.e. leasehold improvements, commissions,
etc.) associated with Suite Number 250 based upon an interest rate of ten
percent (10%) per annum, with such amortization commencing after the date the
Conditional Rent has ceased); plus (b) two (2) months’ Base Rent attributable to
Suite 250 at the rate in effect as of the date this Lease would terminate, with
respect to Suite Number 250. Upon such notice and payments, all of the
obligations of Landlord and Tenant to each other under the Lease with respect to
the Suite Number 250 arising after the Termination Date shall be terminated.

 

44. ERISA.

 

Tenant has been informed that a specified pension plan has an interest in the
Project. Tenant hereby represents and warrants that it is not a party in
interest to such plan, within the meaning of Section 3(14) of the Employee
Retirement Income Security Act of 1974, as amended.

 

[Signatures contained on next page]

 

- 33 -



--------------------------------------------------------------------------------

LANDLORD AZURE 14TH STREET CORPORATION,
A Delaware Corporation

By:

  LOGO [g24780img_001.jpg]

Title:

  Senior Portfolio Manager TENANT BOWNE GLOBAL SOLUTIONS II, INC.
a New York Corporation

By:

  LOGO [g24780img_002.jpg]

Title:

  Chief Financial Officer

 

- 34 -



--------------------------------------------------------------------------------

EXHIBIT A

attached to and made a part of Lease bearing

the Lease Reference Date of May     , 2004 between

Azure 14th Street Corporation, as Landlord and

Bowne Global Solutions II, Inc., as Tenant

 

PREMISES

 

Exhibit A is intended only to show the general layout of the Premises as of the
beginning of the Term of this Lease. It does not in any way supersede any of
Landlord’s rights set forth in Section 17.2 with respect to arrangements and/or
locations of public parts of the Building and changes in such arrangements
and/or locations. It is not to be scaled; any measurements or distances shown
should be taken as approximate.

 

(See next page)

 

- 1 -



--------------------------------------------------------------------------------

LOGO [g24780img_003.jpg]

 

- 2 -



--------------------------------------------------------------------------------

EXHIBIT B

attached to and made a part of Lease bearing

the Lease Reference Date of May    , 2004 between

Azure 14th Street Corporation, as Landlord and

Bowne Global Solutions II, Inc., as Tenant

 

TENANT IMPROVEMENTS

 

1. Definitions.

 

  (a) “Allowance” shall mean the Initial Allowance plus the Additional
Allowance. The “Initial Allowance” shall be in the amount of up to $32.00 per
rentable square foot in Suite 250 of the Premises. In the event the Total
Construction Costs exceed the Initial Allowance, Landlord shall make an
additional allowance available to Tenant of up to $10.00 per rentable square
foot in Suite 250 of the Premises (the “Additional Allowance”); provided that
any portion of the Additional Allowance that is used shall increase the Base
Rent for the Premises based on an amortization over seven (7) years on a
straight-line basis, together with interest thereon at nine percent (9%) per
annum, with such amortization to commence after the Conditional Rent has
expired.

 

  (b) “Approved Working Drawings” shall have the meaning set forth herein.

 

  (c) “Tenant Improvements” shall mean the improvements to Suite Number 250 set
forth in this Exhibit.

 

  (d) “Total Construction Costs” shall mean the entire cost of constructing the
Tenant Improvements, including space planning and preparation of the Approved
Working Drawings, labor and materials, electrical and other utility usage during
construction, additional janitorial services, trash removal, general tenant
signage, related taxes and insurance costs, the fees of any construction
managers and any administrative fee to Landlord. In the event Landlord provides
actual construction management, Landlord shall be entitled to a supervision fee
in the amount of one percent (1%) of the Allowance. Such fees shall be part of
the Total Construction Costs.

 

2. Preparation of Working Drawings.

 

  (a) Tenant shall retain an architect/space planner (“Architect”) to prepare
the construction drawings for the Tenant Improvements, along with an engineering
consultant (“Engineer”) to prepare all plans and engineering working drawings
related to the structural, mechanical, electrical, plumbing, HVAC, life-safety,
and sprinkler work for the Tenant Improvements.

 

  (b)

Tenant shall prepare a space plan for the Tenant Improvements that includes a
layout and designation of all offices, rooms and other

 

- 1 -



--------------------------------------------------------------------------------

 

partitioning, their intended use, and equipment to be contained therein (the
“Space Plan”), and shall deliver the Space Plan to Landlord for Landlord’s
approval. Landlord shall notify Tenant whether it approves the Space Plan within
five (5) business days after Landlord’s receipt thereof, subject to extension
for delays due to an incomplete submittal. If Landlord disapproves of such Space
Plans, then Landlord shall notify Tenant thereof specifying in reasonable detail
the reasons for such disapproval. Tenant shall revise such Space Plans in
accordance with Landlord’s objections and submit the revised Space Plans to
Landlord for its review and approval. Landlord shall notify Tenant in writing
whether it approves of the revised Space Plans within five (5) business days
after its receipt thereof, subject to extension for delays due to an incomplete
submittal.

 

  (c) Following the date on which Landlord approves the Space Plans, Tenant
shall cause the Architect and Engineer to prepare final working drawings of the
Tenant Improvements and deliver the same to Landlord for its review and
approval. Landlord shall notify Tenant whether it approves of the submitted
working drawings within five (5) business days after Landlord’s receipt thereof,
subject to extension for delays due to an incomplete submittal. If Landlord
disapproves of such working drawings, then Landlord shall notify Tenant thereof
specifying in reasonable detail the reasons for such disapproval. Tenant shall
revise such working drawings in accordance with Landlord’s objections and submit
the revised working drawings to Landlord for its review and approval. Landlord
shall notify Tenant in writing whether it approves of the revised working
drawings within five (5) business days after its receipt thereof, subject to
extension for delays due to an incomplete submittal. The approved working
drawings are hereinafter referred to as the “Approved Working Drawings.”

 

  (d) Landlord’s consent to Tenant submittals will not be unreasonably withheld,
except that Landlord may withhold approval, in its sole discretion, with respect
to any Tenant Improvements to the extent such improvements (i) affect any
structural elements of the Building; (ii) are exterior to the Premises;
(iii) would, in the expert opinion of Landlord’s Building Systems duly licensed
engineer, be the sole direct and proximate causation of impairment to the normal
operation or performance of any Building Systems; or (iv) would by their nature
and impact on Building Systems require alteration of any Building System outside
the Premises.

 

  (e) Landlord must have approved the Approved Working Drawings prior to the
commencement of the construction of the Tenant Improvements.

 

3. Permits. Upon receipt of Landlord’s approval, Tenant shall immediately submit
the Approved Working Drawings to the appropriate municipal authorities for all
applicable building permits necessary for the Tenant Improvements (“Permits”),
and, in connection therewith, Tenant shall coordinate with Landlord in order to
allow Landlord, at its option, to take part in all phases of the permitting
process; provided Landlord shall not delay the permitting

 

- 2 -



--------------------------------------------------------------------------------

process. Neither Landlord nor Landlord’s consultants shall be responsible for
obtaining any building permit or certificate of occupancy for the Premises and
that the obtaining of the same shall be Tenant’s responsibility, provided
however that Landlord shall, in any event, cooperate with Tenant in executing
permit applications and performing other ministerial acts reasonably necessary
to enable Tenant to obtain any Permits.

 

4. Cost Proposal. Prior to commencing construction, Tenant shall provide
Landlord with a cost proposal in accordance with the Approved Working Drawings,
which cost proposal shall include, as nearly as possible, the cost of the Total
Construction Costs to be incurred by Tenant in connection with the Tenant
Improvements (“Cost Proposal”).

 

5. Construction. Tenant shall retain a contractor, on behalf of Tenant, to
construct the Tenant Improvements substantially in accordance with the Approved
Working Drawings and the Cost Proposal. Tenant shall proceed with its work
expeditiously, continuously and efficiently, and shall use its commercially
reasonable efforts to complete the same as soon as practicable after the date
Landlord tenders possession of the Premises to Tenant. Tenant shall notify
Landlord upon completion of the Tenant Improvements, and shall, at its expense,
obtain and deliver to Landlord a certificate of occupancy from the appropriate
governmental authority for the Premises.

 

6. Allowance.

 

  (a) Provided no Event of Default by Tenant has occurred, Landlord shall
provide an amount up to the Allowance to be applied toward Total Construction
Costs. The Allowance must be used within six (6) months following the
Commencement Date or shall be deemed forfeited with no further obligation by
Landlord with respect thereto. All Tenant Improvements for which the Allowance
has been made available shall be deemed Landlord’s property. Tenant shall not be
entitled to use any portion of the Allowance for anything other than Tenant
Improvements.

 

  (b) In no event shall Landlord be obligated to make disbursements with respect
to the Tenant Improvements in an amount that exceeds the Allowance.

 

  (c) Landlord shall pay the Allowance directly to Tenant’s contractors in two
(2) installments: one-half (1/2) upon written certification by Landlord’s
construction manager that the work is fifty percent (50%) complete; and the
balance upon receipt by Landlord of conditional lien waivers and a final
certificate of occupancy for the Premises. It shall be a condition to the
obligation of Landlord to make such disbursements that Tenant shall have
provided Landlord with appropriate requests for payment, including invoices,
contractors’ affidavits and sworn statements, contractors’ and subcontractors’
conditional lien waivers, and other documents as may be reasonably required by
Landlord to demonstrate the correctness of the amount requested by Tenant.

 

- 3 -



--------------------------------------------------------------------------------

7. Miscellaneous.

 

  (a) Unless otherwise indicated, all references herein to a “number of days”
shall mean and refer to calendar days. If any item requiring approval is timely
disapproved by Landlord, the procedure for preparation of the document and
approval thereof shall be repeated until the document is approved by Landlord.

 

  (b) Notwithstanding any provision to the contrary contained in this Lease, if
an Event of Default has occurred at any time prior to Substantial Completion,
then (i) in addition to all other rights and remedies granted to Landlord
pursuant to this Lease, Landlord shall have the right to cause the contractor to
cease the construction of Suite Number 250 (in which case, Tenant shall be
responsible for any delay caused by such work stoppage); and (ii) all other
obligations of Landlord under the terms of this Exhibit shall be forgiven until
such time, if any, as such default may be cured.

 

  (c) Landlord shall deliver Suite Number 250 to Tenant with all Building
Systems serving the same in working order.

 

- 4 -



--------------------------------------------------------------------------------

EXHIBIT C

attached to and made a part of Lease bearing

the Lease Reference Date of May     , 2004 between

Azure 14th Street Corporation, as Landlord and

Bowne Global Solutions II, Inc., as Tenant

 

RULES AND REGULATIONS

 

8. No sign, placard, picture, advertisement, name or notice shall be installed
or displayed on any part of the outside or inside of the Building which is
visible from outside the Premises without the prior written consent of the
Landlord. Landlord shall have the right to remove, at Tenant’s expense and
without notice, any sign installed or displayed in violation of this rule. All
approved signs or lettering on doors and walls shall be printed, painted,
affixed or inscribed at the expense of Tenant by a person or vendor chosen by
Landlord. In addition, Landlord reserves the right to change from time to time
the format of the signs or lettering and to require previously approved signs or
lettering to be appropriately altered.

 

9. If Landlord objects in writing to any curtains, blinds, shades or screens
attached to or hung in or used in connection with any window or door of the
Premises, Tenant shall immediately discontinue such use. No awning shall be
permitted on any part of the Premises. Tenant shall not place anything or allow
anything to be placed against or near any glass partitions or doors or windows
which may appear unsightly, in the opinion of Landlord, from outside the
Premises.

 

10. Tenant shall not obstruct any sidewalks, halls, passages, exits, entrances,
elevators, escalators or stairways of the Building. The halls, passages, exits,
entrances, shopping malls, elevators, escalators and stairways are not for the
general public, and Landlord shall in all cases retain the right to control and
prevent access to the Building of all persons whose presence in the judgment of
Landlord would be prejudicial to the safety, character, reputation and interests
of the Building and its tenants provided that nothing contained in this rule
shall be construed to prevent such access to persons with whom any tenant
normally deals in the ordinary course of its business, unless such persons are
engaged in illegal activities. No tenant and no employee or invitee of any
tenant shall go upon the roof of the Building.

 

11. The directory of the Building will be provided exclusively for the display
of the name and location of tenants and subtenants approved by Landlord only and
Landlord reserves the right to exclude any other names therefrom.

 

12. All cleaning and janitorial services for the Building and the Premises shall
be provided exclusively through Landlord. Tenant shall not cause any unnecessary
labor by carelessness or indifference to the good order and cleanliness of the
Premises. Landlord shall not in any way be responsible to any Tenant for any
loss of property on the Premises, however occurring, or for any damage to any
Tenant’s property by the janitor or any other employee or any other person.

 

13. Landlord will furnish Tenant free of charge with two keys to each door in
the Premises. Landlord may make a reasonable charge for any additional keys, and
Tenant shall not



--------------------------------------------------------------------------------

make or have made additional keys, and Tenant shall not alter any lock or
install a new or additional lock or bolt on any door of its Premises. Tenant,
upon the termination of its tenancy, shall deliver to Landlord the keys of all
doors which have been furnished to Tenant, and in the event of loss of any keys
so furnished, shall pay Landlord therefor.

 

14. If Tenant requires telegraphic, telephonic, burglar alarm or similar
services, it shall first obtain, and comply with, Landlord’s instructions in
their installation.

 

15. No equipment, materials, furniture, packages, supplies, merchandise or other
property will be received in the Building or carried in the elevators except
between such hours and in such elevators as may be designated by Landlord.

 

16. Tenant shall not place a load upon any floor which exceeds the load per
square foot which such floor was designed to carry and which is allowed by law,
Landlord shall have the right to prescribe the weight, size and position to all
equipment, materials, furniture or other property brought into the Building.
Heavy objects shall, stand on such platforms as determined by Landlord to be
necessary to properly distribute the weight. Business machines and mechanical
equipment belonging to Tenant which cause noise or vibration that may be
transmitted to the structure of the Building or to any space in the Building to
such a degree as to be objectionable to Landlord or to any tenants shall be
placed and maintained by Tenant, at Tenant’s expense, on vibration eliminators
or other devices sufficient to eliminate noise or vibration. The persons
employed to move such equipment in or out of the Building must be acceptable to
Landlord. Landlord will not be responsible for loss of, or damage to, any such
equipment or other property from any cause, and all damage done to the Building
by maintaining or moving such equipment or other property shall be repaired at
the expense of Tenant.

 

17. Tenant shall not use any method of heating or air conditioning other than
that supplied by Landlord. Tenant shall not waste electricity, water or air
conditioning. Tenant shall keep corridor doors closed.

 

18. Landlord reserves the right to exclude from the Building between the hours
of 6 p.m. and 7 a.m. the following day, or such other hours as may be
established from time to time by Landlord, and on Sundays and legal holidays any
person unless that person is known to the person or employee in charge of the
Building and has a pass or is properly identified. Tenant shall be responsible
for all persons for whom it requests passes and shall be liable to Landlord for
all acts of such persons. Landlord shall not be liable for damages for any error
with regard to the admission to or exclusion from the Building of any person.

 

19. Tenant shall close and lock the doors of its Premises and entirely shut off
all water faucets or other water apparatus and electricity, gas or air outlets
before Tenant and its employees leave the Premises. Tenant shall be responsible
for any damage or injuries sustained by other tenants or occupants of the
Building or by Landlord for noncompliance with this rule.

 

20. The toilet rooms, toilets, urinals, wash bowls and other apparatus shall not
be used for any purpose other than that for which they were constructed, no
foreign substance of any kind whatsoever shall be thrown into any of them, and
the expense of any breakage, stoppage or damage

 

- 2 -



--------------------------------------------------------------------------------

resulting from the violation of this rule shall be borne by the tenant who, or
whose employees or invitees, shall have caused it.

 

21. Tenant shall not install any radio or television antenna, satellite dish,
loudspeaker or other device on the roof or exterior walls of the Building.
Tenant shall not interfere with radio or television broadcasting or reception
from or in the Building or elsewhere.

 

22. Except as approved by Landlord, Tenant shall not mark, drive nails, screw or
drill into the partitions, woodwork or plaster or in any way deface the
Premises. Tenant shall not cut or bore holes for wires. Tenant shall not affix
any floor covering to the floor of the Premises in any manner except as approved
by Landlord. Tenant shall repair any damage resulting from noncompliance with
this rule.

 

23. Tenant shall not install, maintain or operate upon the Premises any vending
machine, other than for the use of its own employees and invited guests.

 

24. Tenant shall store all its trash and garbage within its Premises. Tenant
shall not place in any trash box or receptacle any material, which cannot be
disposed of in the ordinary and customary manner of trash and garbage disposal.
All garbage and refuse disposal shall be made in accordance with directions
issued from time to time by Landlord.

 

25. No cooking shall be done or permitted by any Tenant on the Premises, except
by the Tenant of Underwriters’ Laboratory approved microwave oven or equipment
for brewing coffee, tea, hot chocolate and similar beverages shall be permitted
provided that such equipment and use is in accordance with all applicable
federal, state and city laws, codes, ordinances, rules and regulations.

 

26. Tenant shall not use in any space or in the public halls of the Building any
hand trucks except those equipped with the rubber tires and side guards or such
other material-handling equipment as Landlord may approve. Tenant shall not
bring any other vehicles of any kind into the Building.

 

27. Tenant shall not use the name of the Building in connection with or in
promoting or advertising the business of Tenant except as Tenant’s address.

 

28. The requirements of Tenant will be attended to only upon appropriate
application to the office of the Building by an authorized individual. Employees
of Landlord shall not perform any work or do anything outside of their regular
duties unless under special instruction from Landlord, and no employee of
Landlord will admit any person (Tenant or otherwise) to any office without
specific instructions from Landlord.

 

29. Landlord may waive any one or more of these Rules and Regulations forth
benefit of any particular tenant or tenants, but no such waiver by Landlord
shall be construed as a waiver of such Rules and Regulations in favor of any
other tenant or tenants, nor prevent Landlord from thereafter enforcing any such
Rules and Regulations against any or all of the tenants of the Building.

 

- 3 -



--------------------------------------------------------------------------------

30. These Rules and Regulations are in addition to, and shall not be construed
to in any way modify or amend, in whole or in part, the terms, covenants,
agreements and conditions of any lease of premises in the Building.

 

31. Landlord reserves the right to make such other and reasonable rules and
regulations as in its judgment may from time to time be needed for safety and
security, for care and cleanliness of the Building and for the preservation of
good order in and about the Building. Tenant agrees to abide by all such rules
and regulations in this Exhibit Stated and any additional rules and regulations,
which are adopted.

 

32. Tenant shall be responsible for the observance of all of the foregoing rules
by Tenant’s employees, agents, clients, customers, invitees and guests.

 

- 4 -



--------------------------------------------------------------------------------

GUARANTY

 

THIS GUARANTY OF LEASE is made this              day of
                                , 2004, by BOWNE & CO., COMPANY, INC., a
                                                      corporation having its
principal place of business at 345 Hudson Street, New York, NY 10014 (the
“Guarantor”), in favor of AZURE 14TH STREET CORPORATION, a Delaware corporation,
having its principal place of business at c/o American Realty Advisors, 801
North Brand Blvd., Suite 800, Glendale, California 91203 Attention: Stanley
Iezman (the “Landlord”).

 

W I T N E S S E T H:

 

WHEREAS, the Guarantor desires to induce Landlord to enter into a lease with
BOWNE GLOBAL SOLUTIONS II, INC., a New York Corporation (the “Tenant”), with
respect to certain premises 1101 14th Street, N.W., Suites 200 and 250,
Washington, D.C. (the “Lease”), such lease being of even date herewith; and

 

WHEREAS, the entering into of the lease amendment by Landlord and Tenant will be
of direct pecuniary advantage to Guarantor;

 

NOW, THEREFORE, in consideration of One Dollar ($1.00) paid by Landlord to
Guarantor and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Guarantor hereby covenants and agrees with
the Landlord, as follows:

 

1. The Guarantor, as primary obligor, hereby (a) unconditionally guarantees the
prompt, punctual and full payment of the rent and all other sums due under the
Lease in accordance with the terms thereof as completely and effectually as if
such guarantee had been made by Guarantor on the face of the Lease;
(b) unconditionally guarantees the prompt, punctual and full performance by
Tenant of any and all of the agreements, covenants, terms and conditions agreed
to be performed by Tenant under the Lease; and (c) covenants and agrees that in
the Event of Default (as defined in the Lease), the Guarantor will promptly make
or cause such payment to be made or will perform or cause to be performed all
such terms, covenants and conditions, irrespective of any invalidity therein,
the unenforceability thereof or the insufficiency, invalidity or
unenforceability of any security therefor.

 

2. The Guarantor does hereby further agree that Guarantor’s liability hereunder
as Guarantor shall not be prejudiced, impaired or affected by any of the
following, whether with or without its knowledge or consent: (a) any renewal or
extension of the time of payment of the rent or other sums due under the Lease
or of the time for performance by any party obligated under the Lease; (b) by
any forbearance or delay in enforcing the payment of the rent or other sums due
under the Lease or enforcing the obligations of any party to the Lease; (c) by
any modification, addition or alteration of the terms, tenor or provisions of
the Lease or (d) by the release of any other collateral Landlord may hold for
the obligations of Tenant.

 

3. On or before the 15th day of each calendar quarter during the term hereof,
Guarantor shall submit to Landlord a current financial statement in form and
content satisfactory to Landlord indicating Guarantor’s current net worth.
Guarantor shall submit substantiating documentation to



--------------------------------------------------------------------------------

Landlord upon request. In addition, within thirty (30) days following the
expiration of Guarantor’s fiscal year, and no less frequently than once every
twelve (12) calendar months, Guarantor shall submit to Landlord an annual
audited financial statement prepared in accordance with generally accepted
accounting principles consistently applied and certified as true and correct by
Guarantor’s chief financial officer. Guarantor acknowledges that Landlord may
require Tenant to post additional collateral for its obligations under the Lease
in the event of a decline in the financial condition of Guarantor and that it
shall be a default under the Lease entitling Landlord to call upon this Guaranty
if Tenant shall fail to post such additional collateral or if Guarantor files a
petition in bankruptcy, is adjudged a bankrupt, has a receiver appointed for its
assets, makes an assignment for the benefit of creditors, or otherwise takes
advantage of any debtor relief proceedings available under federal, state or
local law. Guarantor shall be relieved of the obligations set forth in this
Section 3 for so long as it shall be a public company with audited financial
statements which are filed with the U.S. Securities and Exchange Commission and
publicly available.

 

4. This Guaranty is and shall be construed to be an irrevocable, absolute,
unlimited and continuing guaranty of payment and performance, and the liability
of Guarantor hereunder and Landlord’s right to pursue Guarantor shall not be
affected, delayed, limited, impaired or discharged, in whole or in part, by
reason of an extension or discharge that may be granted to the Tenant by any
court in proceedings under the Bankruptcy Code, or any amendments thereof, or
under any other state or other federal statutes. The Guarantor expressly waives
the benefits of any extension or discharge granted to Tenant. This Guaranty
shall survive notwithstanding the expiration or termination of the Lease with
respect to any sums previously received from Tenant or from Guarantor that
Landlord may be required to repay in such proceeding.

 

5. The Landlord shall have the right to proceed against Guarantor immediately
upon any default by the Tenant in payment or performance of any obligation under
the Lease, and Landlord shall not be required to take any action or proceedings
of any kind against the Tenant or any other party liable for the Tenant’s debts
or obligations or to look to any other collateral Landlord may have for the
obligations of Tenant under the Lease. Should Landlord desire to proceed against
Guarantor and Tenant in the same action, Guarantor agrees that Guarantor may be
joined in any such action against Tenant and that recovery may be had against
Guarantor to the extent of Guarantor’s liability in such action.

 

6. If Landlord calls upon Guarantor to honor, pay or perform all or part of any
obligation of the Tenant, and Guarantor fails to honor such demand, the debt or
obligation owed the Landlord pursuant to this Guaranty shall bear interest at
the lesser of eighteen percent (18%) per annum or the highest rate permitted
under applicable law. In case Guarantor fails or refuses to honor this Guaranty,
the Landlord is hereby authorized to utilize such legal means as Landlord deems
proper to enforce this Guaranty, through the efforts of its employees, agents,
or attorneys, and Guarantor shall pay all costs of enforcement and collection,
including but not limited to court costs, reasonable attorneys’ fees,
depositions and expert witnesses.

 

7. If a corporation is executing this Guaranty, the Guarantor warrants that
execution and delivery hereof and the assumption of liability hereunder have
been in all respects authorized and approved by proper action on the part of the
Guarantor, that the Guarantor has full authority and power to execute this
Guaranty, that the Guarantor is duly formed and in good standing in the

 

- 2 -



--------------------------------------------------------------------------------

state of its formation and that the Guarantor is authorized to do business in
the state in which the premises subject to the Lease are located.

 

8. The Guaranty shall be binding upon and inure to the benefit of the heirs,
personal and legal representatives, successors and assigns of Guarantor and the
Landlord. The Landlord shall have the right to assign and transfer this Guaranty
to any assignee of the Lease. The Landlord’s successors and assigns shall have
the rights, elections, remedies, and privileges, discretions and powers granted
hereunder to the Landlord and shall have the right to rely upon this Guaranty
and to enter into and continue other and additional transactions with the Tenant
in reliance hereon, in the same manner and with the same force and effect as if
they were specifically named as the Landlord herein.

 

9. This Guaranty shall constitute a District of Columbia contract, and be
governed by the laws of the District of Columbia. The undersigned hereby
voluntarily submits to the jurisdiction of any court in the District of Columbia
having jurisdiction over the subject matter of this instrument, and hereby
constitutes the Secretary of the District of Columbia as its agent for service
of process in connection with any suit or proceeding arising hereunder.

 

10. Failure of the Landlord to insist in any one or more instances upon strict
performance of any one or more of the provisions of this Guaranty or to take
advantage of any of its rights hereunder shall not be construed as a waiver of
any such provisions or the relinquishment of any such rights, but the same shall
continue and remain in full force and effect.

 

11. Landlord shall have the right, without affecting Guarantor’s obligations
hereunder, and without demand or notice, to collect first from Tenant, and to
exercise its rights of setoff against any asset of Tenant, and to otherwise
pursue and collect from Tenant any other indebtedness of Tenant to Landlord not
covered by this Guaranty, and any sums received from Tenant, whether by
voluntary payment, offset, or collection efforts, may be applied by Landlord as
it sees fit, including, without limitation, the application of all such amounts
to other debts not guaranteed by Guarantor. Subrogation rights or any other
rights of any kind of Guarantor against Tenant, if any, shall not become
available until all indebtednesses and obligations of Tenant to Landlord are
paid in full. This Guaranty shall survive the expiration or termination of the
Lease to the extent the obligations of Tenant thereunder likewise survive.

 

12. Landlord may proceed against any collateral securing the obligations of
Tenant and against parties liable therefor in such order as it may elect, and
Guarantor shall not be entitled to require Landlord to marshall assets. The
benefit of any rule of law or equity to the contrary is hereby expressly waived.

 

13. Landlord may, in its sole discretion and with or without consideration,
release any collateral securing the obligations of Tenant or release any party
liable therefor. The defenses of impairment of collateral and impairment of
recourse and any requirement of diligence on Landlord’s part in perfecting or
enforcing any lien granted in the Lease or in collecting the obligations under
the Lease are hereby waived.

 

- 3 -



--------------------------------------------------------------------------------

14. Guarantor hereby waives any requirement of presentment, protest, notice of
dishonor, notice of default, demand, and all other actions or notices that may
be required on Landlord’s part in connection with the obligations guaranteed
hereby.

 

15. GUARANTOR HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN CONNECTION WITH ANY
ACTION, PROCEEDING OR COUNTERCLAIM WITH RESPECT TO THIS GUARANTY.

 

16. In the event any portion of this Guaranty shall be declared by any court of
competent jurisdiction to be invalid, illegal or unenforceable, such portion
shall be deemed severed from this Guaranty, and the remaining parts hereof shall
remain in full force and effect, as fully as though such invalid, illegal or
unenforceable portion had never been part of this Guaranty.

 

17. If there is more than one Guarantor, the obligations of each Guarantor under
this Guaranty are and will be joint and several. Landlord may release any one or
more Guarantors at any time without notice to or consent by the remaining
Guarantors and without affecting the continuing liability of the remaining
Guarantors. Landlord shall not be required to pursue any remedy against any
other person or party that shall have executed any agreement of guaranty with
Landlord. Landlord may elect, in its sole and absolute discretion, to seek to
recover from any one or more of such persons or parties and no such election
shall constitute any defense or any other bar or limitation to the enforcement
of Guarantors’ obligations set forth herein.

 

IN WITNESS WHEREOF, Guarantor has executed this Guaranty as of the day and year
first set forth above.

 

Witness:       GUARANTOR:         BOWNE & CO., INC.

Date:

         

By:

  LOGO [g24780img_004.jpg]            

Printed Name:

  C. Cody Colquitt            

Title:

  SR. VP & CFO            

Date:

  6/2/04

 

- 4 -